            Case 20-22860-GLT                 Doc 15          Filed 11/02/20 Entered 11/02/20 14:13:00                              Desc Main
                                                             Document      Page 1 of 65
  Fill in this infonnatlon to identify your case:
  Debtor 1                 Rajeev Sharma
                          Fi’s: Nae                  f.’,,dd:e Nasre   -
                                                                           -
                                                                                 LiName
  Debtor 2                Vishnu Sharma
  (Spouse if, filing)     Fgst Name                  Mddle Name                  tasl Name

  United States Bankruptcy Court for the:       WESTERN DISTRICT OF PENNSYLVANIA

  Case number           20-22860
  (ifknowr)
                                                                                                                                Q Check if this is an
                                                                                                                                       amended fling


 Official Form lO6Sum
 Summary of Your Assets and Liabilities and Certain Statistical Information                                                     12/15
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
 your original forms, you must fill out a new Summary and check the box at the top of this page.

 tFlit Summarize Your Assets

                                                                                                                                   Your assets
                                                                                                                                   Value of what you own
  1.     Schedule A/B: Property (Official Form 106N8)
         1 a. Copy line 55, Total real estate! from Schedule NB                                                                     $            935,000.00

         1 b. Copy line 62, Total personal property, from Schedule NB                                                               $            387,984.73
         ic. Copy line 53, Total of all property on Schedule A/B                                                                   $           1,322,984.73
LFThVa Summarize Your Liabilities

                                                                                                                                   Your liabilities
                                                                                                                                   Amount you owe
 2.     Schedule D: Creditors Who Have Claims Secured by Props fly (Official Form 1060)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...      $           1,830,772.00

 3.     Schedule ElF’ Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part I (priority unsecured daims) from line 6e of Schedule SF                               $                     0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line Sj of Schedule F/F                          5           3,280,191.00


                                                                                                        Your total lIabilities $             5,110963.00


1fl             Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 1061)
        Copy your combined monthly income from line 12 of Schedule I                                                               $                15,924.96

 5.     Schedule J’ Your Expenses (Official Form 1 06J)
        Copy your monthly expenses from line 22c of Schedule J                                                                     $                16,441.00

ITita Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7,11, or 13?
        o    No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

       • Yes
 7.    What kind of debt do you have?

       C       Your debts are primarily consumer debts. Consumer debts are those incurred by an individual primarily for a personal, family, or
               household purpose.’ 11 U.S.C. § 101(8). Fill outlines 8-9g for statistical purposes. 26 U.S.C. § 159.

        •    Your debts are not primarily consumer debts, You have nothing to report on this part of the form. Check this box and submit this form to
             the court with your other schedules.
 Official Form lOGSum                  Summary of Your Assets and Liabilities and Certain Statistical Information                  page 1 of 2
Software Copyright (C) 1996.2020 Best case, tic -ww beslcase corn                                                                  Best Case Bankruptcy
         Case 20-22860-GLT                         Doc 15           Filed 11/02/20 Entered 11/02/20 14:13:00                     Desc Main
                                                                   Document      Page 2 of 65
 Debtor I      Rajeev Sharma
 Debtor2       Vishnu Sharma                                                               Case number (if known) 20-22860

 S.    From the Statement of Your Current Monthly Income: Copy your total c*jrrent monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule &F:

                                                                                                         Total claim
       From Part 4 on Schedule ElF, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $               0.00
       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $               0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line Sc.)                $               0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       Se. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 69.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +5               0.00


       9g. Total. Add lines 9a through 9f                                                            5                 0.00




Official Form lD6Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                page 2 o12
Software Copyright cl 1996-2020 Best Case, LLc twtw bestcaso.com
                                             .                                                                                       Beat Case Bankruptcy
            Case 20-22860-GLT                                      Doc 15           Filed 11/02/20 Entered 11/02/20 14:13:00                                        Desc Main
                                                                                   Document      Page 3 of 65
 Fill In this information to identify your case and this filing:
 Debtor 1                          Rajeev Sharma
                                   First Name                                Middle Name                       Last Name
 Debtor 2                         Vishnu Sharma
 (Spouse,   if   firing)          First Name                                 Middle Name                       Last Name

 United States Bankruptcy Court for the:                           WESTERN DISTRICT OF PENNSYLVANIA

 Case number               20-22860                                                                                                                                   C    Check if this is an
                                                                                                                                                                           amended filing


Official Form IO6NB
Schedule A/B: Property                                                                                                                                                    12116
In each category separately list and describe items. List an asset only once, fan asset fits In more than one category list the asset in the category where you
think it fits best. Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
Information. If more space is needed, attach a separate sheet to this form. On the top of any addItional pages, write your name and case number (if known).
Answer every question.

iram Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an interest In

1 Do you own or have any legal or equitable interest in any residence building, land, or similar property?

   C No Go to Part 2.
   • Yes ere is the properly?




 1.1                                                                                 What is the property? cecic aU that aroly
       2391 Shagbark Court
                                                                                           • Singie.fam(y home                           Do not deouct secured claims or exemptrons. Put
       S’seet address      it   avs,lab a. or other dascn’pt;on                                                                          the amount of any secured claims on ScheduleD:
                                                                                           C Duplex or rnuai-unit buriding               Creditors Who Have Claims Secured by Properly.
                                                                                               Condominium or cooperative

                                                                                       C Manufactured or mobrie home                     Current value of   the        Current value of the
       State College                            PA        16803-0000                   C Land                                            entire property?              portion you own?
       C.y                                      Slate             ZiP Code             C investment property                                   $495,000.00                      $495,000.00
                                                                                       C Timeshare
                                                                                                                                         Describe the nature of your ownership interest
                                                                                       C Otner                                           (such as fee simple, tenancy by the entireties, or
                                                                                     Who has an interest in the property? Checs one      a life estate), if known.
                                                                                      C Debtor 1 only                                    Fee simple; tenancy by the entireties
       Centre                                                                          C Debtor 2       only
       catty                                                                               • Debtor I and Debtor 2 only
                                                                                                                                             Check if this is     community   property
                                                                                       C       At least one of the debtors and another       (See irstrudionsi
                                                                                     Other information you wish to add about this item, such as local
                                                                                     property identification number




Official Form IO6NB                                                                         Schedule NB: Property                                                                         page 1
Software Copyright fc) 1996-2020 Best Case, LLC iw,w.bsstcase,com
                                                          -                                                                                                                    Best Case Bankruptcy
                Case 20-22860-GLT                                 Doc 15         Filed 11/02/20 Entered 11/02/20 14:13:00                                     Desc Main
                                                                                Document      Page 4 of 65
  Debtor 1               Rajeev Sharma
  Oebtor2                Vishnu Sharma                                                                                         Case number (if known)       20-22860

              If you own or have more than one, list here:
  1.2                                                                              What is the property? Crock all tat app’y
              403 South Allen Street
                                                                                       C   Sing’e-fami:y home                         Do not deduct secured claims or exemptions. Put
              Suite 101                                                                                                               the amount of any secured claims on ScheduleD
                                                                                           Dupex or muk-unit building
              Street address, if eva lab e, or other desaçt On                                                                        Creditors V/ho Have Claims Secured by Pitparty.
                                                                                           Condominium or cooperative
                                                                                       •

                                                                                       C   Manufactured or mobile home
                                                                                                                                     Current value of the       Current value of the
              State College                    PA        16801-0000                    C   Land                                      entire property?           portion you own?
              C.ty                            Sta:a              ZIP Code              o   Investment property                              $440,000.00                  $440,000.00
                                                                                       o   Timeshare
                                                                                                                                     Describe the nature of your ownership interest
                                                                                       0   Other                                     (such as foe simple, tenancy by the entireties, or
                                                                                  Who has an Interest In the property? Chock one     a life estate), ii known.
                                                                                       o
                                                                                       Debtor 1 only                                  Fee   Simple; tenancy by the entireties
              Centre                                                                   0   Debtor 2 only
              County                                                                   • Debtor I and Debtor 2 only
                                                                                       0 At least one of the debtors and another      o  Check If this is community property
                                                                                                                                         (see inslnclions)
                                                                                  Other information you wish to add about this item, such as local
                                                                                  property identification number:




 2.      Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
         pages you have attached for Part 1. Write that number here                                                 =>                                                 $935,000.0


I2TiW Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives, if you lease a vehicle, also report it on Schedule G: Executor,’ Con tracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

      CNo
      • Yes


   3.1          Make:        Honda                                          Who has an interest In the property? Chock one            Do not deduct secured claims or exemptions. Put
                                                                                                                                     the amount of any secured claims on ScheduleD:
                Model:      CRV                                             C   Debtor I only                                         Creditors Who Have Claims Secured by Properly.
               Year:        2013                                            C   Debtor 2 only
                                                                                                                                     Current value of the       Current value of the
               Approximate mileage:                      70,000             • Debtor 1 and Debtor 2 only                             entire property?           portion you own?
               Other information:                                           C At least one of the debtors and another

                                                                            C   Check if this is community property                            $6,000.00                   $6,000.00
                                                                                 see instructions)


   3.2         Make:        Honda                                           Who has an Interest in the property? Check one           Do not deduct secured claims or exemptions. Put
                                                                                                                                     the amount 01 any secired claims on ScheduleD
               Modet:       Odyssey                                         C   Debtor 1 only                                        Creditors Who Have Claims Secured by Properly.
               Year         201   5                                         C   Debtor 2 cny
                                                                                                                                     Current value of the       Current value of the
               Approximate mieage:                       75,000             • Debtor 1 and Debtor 2 on:y                             entire property?           portion you own?
               Other information:                                           C At least ore of the debtors and another

                                                                            C Check if this is community property                              $7,500.00                   $7,500.00
          I                                                                     (see




Official Form 1O6NB                                                                    Schedule NB: Property                                                                       page 2
Software Copyright (c) 1996-2020 Best case, LIC -www bestcase.com                                                                                                      Best case Bankruptcy
          Case 20-22860-GLT                         Doc 15           Filed 11/02/20 Entered 11/02/20 14:13:00                      Desc Main
                                                                    Document      Page 5 of 65
 Debtor 1       Rajeev Sharma
 Debtor2        Vishnu Sharma                                                                        Case number (if known)    20-22660

4. Watercraft, aircraft, motor homes, AWs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

   • No
   D Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   pages you have attached for Part 2. Write that number here                                                                               $1 3500.00

tnip Describe Your Personal and Household Items
 Do you own or have any legal or equitable Interest In any of the following Items?                                                 Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured
                                                                                                                                   claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
   DNo
   • Yes. Describe

                                   I Household goods and furnishings (list available upon request)                     I                         $3,000.00


7. ElectronIcs
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games
   DNo
   • Yes. Describe

                                   I   phone                                                                           I                              $25.00


                                   I2TVs                                                                               I                            $100.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other aft objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
   • No
   C Yes. Describe

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
   UNo
   • Yes. Describe

                                   I Exercise Equipment                                                            I                                $350.00


                                   I piano                                                                         I                                $300.00


10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
   •No
   C Yes. Describe
11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
   ONo
   • Yes. Describe

Official Form 106N8                                                   Schedule NB: Property                                                             page 3
Software copyright Ic) 1996-2020 Beat case, LLC -www bestcase.ccm                                                                           Best Case Bankruptcy
         Case 20-22860-GLT                         Doc 15          Filed 11/02/20 Entered 11/02/20 14:13:00                     Desc Main
                                                                  Document      Page 6 of 65
 Debtor 1      Rajeev Sharma
 Debtor 2      Vishnu Sharma                                                                      Case number (if known)    20-22860


                                  I everyday clothes                                                            I                                $250.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    DNo
    • Yes. Describe.....

                                  I wedding rings and gold jewelry                                              I                             $2,000.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
   • No
   D Yes. Describe

14. Any other personal and household items you did not already list, Including any health aids you did not list
    • No
    D Yes, Give specific information


 15. Add the dollar value of all of your entries from Part 3, IncludIng any entries for pages you have attached
     for Part 3. Write that number here                                                                                                    6,025.00


IflTZ Describe Your Financial Assets
 Do you own or have any legal or equItable Interest In any of the following?                                                    Current value of the
                                                                                                                                portion you own?
                                                                                                                                Do not deduct secured
                                                                                                                                claims or exemptions.

16. Cash
     Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
   DNo
    • Yes

                                                                                                      Cash                                       $220.00


17. DeposIts of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
               institutions. If you have multiple accounts with the same institution, list each.
   CNO
   • Yes                                                          Institution name:


                                     17.1.       Checking               BB&T                                                                     $127.00



                                     17.2.       Checking               Northwest Checking                                                       $651.00



                                     17.3.       Savings                Northwest                                                                $100.00



                                     17.4.       Checking               State Employees Credit Union of Maryland                                    $9.00




Official Form 106N8                                                 Schedule NB: Property                                                            page 4
Software Ocpyrght to) 1996-2020 Best Case, LLC wwa,bestcase,ccm
                                             .                                                                                           Best case Bankruptcy
          Case 20-22860-GLT                          Doc 15          Filed 11/02/20 Entered 11/02/20 14:13:00                               Desc Main
                                                                    Document      Page 7 of 65
 Debtor 1       Rajeev Sharma
 Debtor 2       Vishnu Sharma                                                                            Case number (it known)          20-22860

16. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
   • No
   D Yes                           Institution or issuer name:

19. Non-publIcly traded stock and interests In incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    Joint venture
   DNo
   • Yes. Give specific information about them
                                Name of entity:                                           % of ownership:

                                             VideoMining Corporation                                             55                                            $0.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
     Negotiable instruments include personal checks, cashiers’ checks, promissory notes. and money orders,
     Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
    • No
    D Yes. Give specific information about them
                                  Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b). thrift savings accounts, or other pension or profit-sharing plans
   DNo
   • Yes. List each account separately.
                                      Type of account:                    Institution name:

                                       IRA                                LPL Financial                                                                $97,899.59


                                       IRA                                LPL Financial                                                               $266,081.77


22, Security deposits and prepayments
     Your share of all unused deposits you have made so that you may continue service or use from a company
     Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
    • No
   O Yes                                                        Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
   • No
   0 Yes                 Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. § 530(b)(1), 529A(b), and 529(b)(1).
    I No
    DYes                        Institution name and description. Separalely file the records of any interests.11 U.S.C.   §   521(c):

25. Trusts, equitable or future Interests in property (other than anything listed In line 1), and rights or powers exercisable for your benefit
    • No
    0 Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
   • No
   0 Yes. Give specific information about them...
27. Licenses, franchises, and other general Intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
   • No
   C Yes. Give specific information about them...
 Money or property owed to you?                                                                                                             Current value of the
                                                                                                                                            portion you own?
Official Form 1O6NB                                                   Schedule NB: Property                                                                     pages
Software Copyright () 1996’2020 Best case,   LLC www bestcase.com
                                                -
                                                                                                                                                    Beat case Bankruptcy
         Case 20-22860-GLT                          Doc 15            Filed 11/02/20 Entered 11/02/20 14:13:00                          Desc Main
                                                                     Document      Page 8 of 65
Debtor 1        Rajeev Sharma
Debtor 2        Vishnu Sharma                                                                         Case number (if known)         20-22860

                                                                                                                                        Do not deduct secured
                                                                                                                                        claims or exemptions.

28. Tax refunds owed to you
   • No
    C Yes. Give specific information about them, including whether you already filed the retums and the tax years


29. FamIly support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement. property settlement
   • No
   C Yes. Give specific information

30. Other amounts someone owes you
     Examples: Unpaid wages, disability insurance payments, disabiHty benefits, sick pay, vacation pay, workers’ compensation, Social Security
               benefits; unpaid loans you made to someone else
   C No
    • Yes. Give specific information..

                                                      Unpaid loans and salary owed by VideoMining (1,049,499.11)
                                                      (uncollectable)                                                        .
                                                                                                                                                            50.00


31. Interests In insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
   DNo
    • Yes. Name the insurance company of each policy and list its value.
                                   Company name:                                            Beneficiary:                                 Surrender or refund
                                                                                                                                         value:

                                         Canada Life                                           Vishnu Sharma                                          $3,371.37


32. Any interest In property that is due you from someone who has died
     If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
     someone has died.
    •No
    C Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
     Examples: Accidents, employment disputes. insurance claims, or rights to sue
    • No
    D Yes. Describe each claim
34. Other contingent and unliquidated claims of every nature, Including counterclaims of the debtor and rights to set off claims
   • No
   C Yes. Describe each claim

35. Any financial assets you did not already list
   UNo
    • Yes. Give specific information..

                                                     I Timeshare thru Wyndham Vacations                                          I                          $0.00



 36. Add the dollar value of all of your entries from Part 4, Including any entries for pages you have attached
     for Part 4. Write that number here                                                                                                         5368,459.73


IfliT- Describe Any Business-Related Property You Own or Have an Interest In. List any real estate In Part 1.



Official Form 1OSNB                                                    Schedule NB: Property                                                                pageS
Software Copyright tc) 1996.2020 Beat Case, LIC -twtw bestcase.com                                                                               Beat Case Bankruptcy
          Case 20-22860-GLT                         Doc 15           Filed 11/02/20 Entered 11/02/20 14:13:00                        Desc Main
                                                                    Document      Page 9 of 65
 Debtor 1         Rajeev Sharma
 Debtor2          Vishnu Sharma                                                                        Case number (if known)   20-22560
37. Do you own or have any legal or equitable interest in any business-related property?
   • No, Go to Part 6.
   D    Yes. Go to line 36.



13m1a Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
      If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
     • No, Go to Part 7.
        D Yes,   Go to line 47.


 -.               Describe All Property You Own or Have an Interest In That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
       • No
      D Yes. Give specific information

 54. Add the dollar value of all of your entries from Part 7. Write that number here                                                              $0.00

Irit             List the Totals of Each Part of this Form

 55.    Part 1: Total real estate, line 2                                                                                                   $935,000.00
 56.    Part 2: Total vehicles, lineS                                                  $13,500.00
 57.    Part 3: Total personal and household items, lIne 15                             $6,025.00
 55.    Part 4: Total financial assets, line 36                                       $368,459.73
 59.    Part 5: Total business-related property, line 45                                    $0.00
 60.    Part 6: Total farm- and fishing-related property, line 52                           $0.00
 61.    Part 7: Total other property not listed, line 54                          +           $0.00

 62. Total personal property. Add lines 56 through 61...                              $357,954.73     Copy personal property total           $387,984.73

 63. Total of all property on Schedule AI6. Add line 55               + line 62                                                        $1,322,984.73




Official Form 1O6AIB                                                  Schedule NB: Property                                                            page 7
Software Copyright Cc) 1996-2020 Best case, LLC -www bestcase,com                                                                          Best case Bankruptcy
              Case 20-22860-GLT                     Doc 15            Filed 11/02/20 Entered 11/02/20 14:13:00                             Desc Main
                                                                     Document     Page 10 of 65
 Fill in this information to identify your case:
 Debtor I                  Rajeev Sharma
                           First Name                       Middle Name                   Last Name
 Debtor 2                  Vishnu Sharma
 (Spouse it,   firing)     First Name                       Middle Name                   Last Name

 United States Bankruptcy Court for the:              WESTERN DISTRICT OF PENNSYLVANIA

 Case number             20-22860
 (if kncwn(
                                                                                                                                      C Check if this is an
                                                                                                                                        amended filing

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                   4119

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule NB: Property (Official Form 1 O6NB) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Pad 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).
For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

II1i              Identify the Property You Claim as Exempt

 1.   Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
      C You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      • You are claiming federal exemptions.             11 U.S.C. § 522(b)(2)

 2.   For any property you list on Schedule NB that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemptIon
      Schedule NB that lists this property                     portion you own
                                                               Copy the value from    check only one box for each exemption.
                                                               Schedule NB
      2391 Shagbark Court State College,                              $695,000.00     c                                        11 U.S.C. § 522(d)(1)
      PA 16803 Centre County
      Line from Schedule NB: 1.1                                                      S     100% of fair market value, up to
                                                                                            any applicable statutory limit

      2013 Honda CRy 70,000 miles                                         $6,000.00   •                          $6,000.00     11 U.S.C.   §   522(d)(2)
      Line from Schedule A/B: 3.1
                                                                                            100% of fair market value, up to
                                                                                            any applicable statutory limit

      2015 Honda Odyssey 75,000 miles                                     $7,500.00   •                          $7,500.00     11 U.S.C.   §   522(d)(5)
      Line from Schedule NB: 3.2
                                                                                      D     100% of fair market value, up to
                                                                                            any applicable statutory limit

      Household goods and furnishings                                     $3,000.00   S                          $3,000.00     11 U.S.C.   § 522(d)(3)
      (list available upon request)
      Line from Schedule NB: 6.1                                                      C     100% of fair market value, up to
                                                                                            any applicable statutory limit

      Iphone                                                                $25.00    •                              $25.00    11 U.S.C.   § 522(d)(5)
      Line from Schedule NB: 7.1
                                                                                            100% of fair market value, up to
                                                                                            any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                       page 1 of 3
Software copyright Cc) 1996-2020 Seal case, LLC .ww,y.bestcase.com                                                                                  Deal case Dankwptcy
          Case 20-22860-GLT                         Doc 15           Filed 11/02/20 Entered 11/02/20 14:13:00                                 Desc Main
                                                                    Document     Page 11 of 65

 Debtor 1    Rajeev Sharma
 Debtor 2    Vishnu Sharma                                                                               Case number (if known)     20-22860
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
      Schedule NB that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule NB
      2 TVs                                                                                                                       11 U.S.C.   §   522(d)(5)
      Line from Schedule A’B: 7.2
                                                                         $100.00      •                            $100.00
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Exercise Equipment                                                 $350.00      •                            $350.00        ii U.S.C.   §   522(d)(5)
      Line from Schedule NB: 9.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      piano                                                              $300.00      •                            $300.00        11 U.S.C.   §   522(d)(5)
      Line from Schedule NB: 9.2
                                                                                      C    100% of fair market value, up to
                                                                                           any applicable statutory limit

      everyday clothes                                                   $250.00      I                            $250.00        ii U.S.C.   §   522(dfl5)
      Line from Schedule NB: 11.1
                                                                                      C    100% of fair market value, up to
                                                                                           any applicable statutory limit

     wedding rings and gold jewelry                                    $2,000.00      I                          $2,000.00        11 U.S.C.   §   522(d)(4)
     Line from Schedule NB: 1 2.1
                                                                                      C    100% of fair market value, up to
                                                                                           any applicable statutory limit

      Cash                                                               $220.00      I                            $220.00        11 U.S.C.   §   522(d)(5)
      Line from Schedule NB: 16.1
                                                                                      C    100% of fair market value, up to
                                                                                           any applicable statutory limit

      checking: BB&T                                                     $127.00      I                            $127.00        11 U.S.C.   §   522(d)(5)
      Line from Schedule NB: 17.1
                                                                                      C    100% of fair market value, up to
                                                                                           any applicable statutory limit

     checking: Northwest Checking                                        $651.00      I                            $651.00        11 U.S.C.   §   522(d)(5)
     Line from Schedule NB: 17.2
                                                                                      C    100% of fair market value, up to
                                                                                           any applicable statutory limit

     Savings: Northwest                                                  $100.00      I                            $100.00        1 U.S.C.    §   522(dfl5)
     Line from Schedule NB: 1 7.3
                                                                                      C    100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: LPL Financial                                               $97,899.59      C                                           11 U.S.C.   §   522(d)(12)
     Line from Schedule NB: 21.1
                                                                                      I    100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: LPL Financial                                              $266,081.77                                                  ii U.S.C.   §   522(d)(12)
     Line from Schedule NB: 21.2
                                                                                      I    100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 1 06C                                    Schedule C: The Property You Claim as Exempt                                                            page 2 of 3
Software copyright (c) 1996-2020 Best Case, LLC www besicase corn
                                              -                                                                                                        Best Case Bankruptcy
           Case 20-22860-GLT                            Doc 15           Filed 11/02/20 Entered 11/02/20 14:13:00                                Desc Main
                                                                        Document     Page 12 of 65

Debtor 1     Rajeev Sharma
Debtor 2     Vishnu Sharma                                                                                  Case number (if known)     20-22060
     Brief descriptIon of the property and line on                Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule NB that lists this property                         portion you own
                                                                  Copy the value from    Check only one box for each exemption.
                                                                  Schedule NB
     Canada Life                                                                                                    $3,371.37        11 U.S.C.   §   522(d)(7)
                                                                          $3,371.37      I
     Beneficiary: Vishnu Sharma
     Line from Schedule 4’B: 31.1                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit

     Timeshare thw Wyndham Vacations                                           $0.00     c                                           ii U.S.C.   §   522(dfl5)
     Line from Schedule NB: 35.1
                                                                                         •    100% of fair market value, up to
                                                                                              any apphcable statutory limit

3. Are you claiming a homestead exemption of more than $170350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
     •      No
     C      Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
            C         No
            C         Yes




Official Form I 06C                                        Schedule C: The Property You Claim as Exempt                                                          page 3 of 3
Software Copyright   (C)   1996.2020 Best Case, LLC www beslcase corn
                                                   -
                                                                                                                                                           Best Case Bankwplcy
              Case 20-22860-GLT                              Doc 15          Filed 11/02/20 Entered 11/02/20 14:13:00                                  Desc Main
                                                                            Document     Page 13 of 65
 Fill In thIs information to identify your case:
 Debtor 1                      Rajeev Sharma
                               First Name                           Middle Name                     Last Name
 Debtor 2                      Vishnu Sharma
 (Spouse if, filing)           First Name                           Middle Name                     Last Name

 United States Bankruptcy Court for the:                      WESTERN DISTRICT OF PENNSYLVANIA

 Case number           20-22860
 lit known)
                                                                                                                                                   O Check if this is an
                                                                                                                                                     amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                12115
Be as complete and accurate as possIble. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach It to this form. On the top of any additional pages, write your name and case
number (If known).
1. Do any creditors have claims secured by your property?
      U    No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       • Yes. Fill in all of the information below.
                 List All Secured Claims
 2. LIst all secured claims, if a creditor has more than one secured claim, list the creditor separately
                                                                                                                 Column A               Column B               Column C
 for each claim. if more than one creditor has a particular claim, list the other creditors in Part 2. As        Amount of claim        Value of collateral    unsecured
 much as possible. list the claims in alphabetical order according to the creditor’s name.                       Do not deduct the      that supports this     portion
                                                                                                                 value of collateral.   claIm                  If any
         BB&T                                            Describe the property that secures the claim:               $41,285.00              $495,000.00                   $0.00
         Creditors Name                                  2391 Shagbark Court State College,
                                                         PA 16803 Centre County
                                                         As of the date you file, the claim Is: check all that
         P0 Box 580048                                   apply,
         Charlotte, NC 28258                             U    Contingent
         Number, Street, City, State S Zip Cede          I Unliquidated
                                                         0 Disputed
 Who owes the debt? Check one.                           Nature of lien. Check all that apply.
 0 Debtor I only                                         I An agreement you made (such as mortgage or secured
 o   Debtor 2 only                                             car loan)
 • Debtor 1 and Debtor 2 only                            0 Statutory lien (such as tax lien, mechanic’s lien)
 U At east one of the debtors and another                0 Judgment lien from a lawsuit
 0 check If this claim relates to a                      U Other (including a right to offset)   —



      community debt

 Date debt was Incurred                                           Last 4 digits of account number


         BB&T                                            Describe the property that secures the claim:             $319,916.00               $440,000.00                   $0.00
         Creditor’s Name                                 403 South Allen Street Suite 101
                                                         State College, PA 16801 Centre
                                                         County
                                                         As of the date you file, the claIm Is: check all that
         PC Box 580050                                   apply.
         Charlotte NC 28258                              C Contingent
        Number, Street,    city,   State & Zip Code      • Unliquidated
                                                         C Disputed
 Who owes the debt? check one,                           Nature of lien. Check all that apply
 0 Debtor I only                                         • An agreement you made (such as mortgage or secured
 0   Debtor 2 only                                             car loan)
 I Debtor 1 and Debtor 2 only                            0 Statutory lien (such as tax lien, mechanic’s lien)
 0 At    east one of the debtors and another             0 Judgment lien from a lawsuit
 0 Check If this claim relates to a                      0 Other (including a right to offset)
      community debt

 Date debt was incurred                                           Last 4 digits of account number


Official Form 1D6D                                      Schedule D: Creditors Who Have Claims Secured by Property                                                    page 1 of 3
Scitware Copight (c) 1995.2020 Best Case, LLC         ‘AW/   bestcaae ccm                                                                                      Best Case Bankruptcy
           Case 20-22860-GLT                            Doc 15             Filed 11/02/20 Entered 11/02/20 14:13:00                                    Desc Main
                                                                          Document     Page 14 of 65
  Debtor 1      Rajeev Sharma                                                                                  Case number   (if   known)   20-22860
                First Name                  Middle Name                       Last Name
  Debtor2 Vishnu Sharma
                F:rs: Nr.a                  M ode Name                        Lest Name


 jJ Creo,tors
    Enterprise Bank
              Name
                                                      Describe the property that secures the claim;                 $648,000.00              $495,000.00               $0.00
                                                      2391 Shagbark Court State College,
                                                      PA 16803 Centre County
                                                      Mof the date you file, the claim is: Check at that
         4091 Mt. Royal Blvd
         Allison Park, PA 15101                       C   contingent
         NLdnbe’.   Street, City State & Z Code       •   Unliquidated
                                                       C Disputed
  Who owes the debt? Check one.                       Nature of Ten. Check all that apply
  C   Debtor 1 only                                       An agreement you made (such as mortgage or secured
  C   Debtor 2 only                                        car loan)
  C   Debtor 1 and Debtor 2 only                      C Statutory lien (such as tax lien, mechanic’s lien)
  • At least one of the debtors and another           C   Judgment lien from a lawsuit
  C Check If this claim relates to a                  C Other (including a right to offset)
     community debt

 Date debt was incurred                                          Last 4 digIts of account number


         Enterprise Bank                              Describe the property that secures the claim:                 $648,000.00              $440,000.00     $527,916.00
         Credttoa Name                                403 South Allen Street Suite 101
                                                      State College, PA 16801 Centre
                                                      County
                                                      As of the date you file, the claim Is: C.,ack alt that
         4091 Mt. Royal Blvd                          apply
         Allison Park, PA 15101                       C Contingent
         Number. Street, City, State & Zip Code       • Unliquidated
                                                      C  Disputed
 Who owes the debt? Check cne.                        Nature of lien. Check all that apply.
 o Debtor 1 onty                                      • An agreement you made (such as mortgage or seaired
 O Debtor 2 only                                              car loan)
 C Debtor I and Debtor 2 only                         C Statutory lien (such as tax lien, mechanic’s lien)
 • At least one of the debtors and another            C Judgment lien from a lawsuit
 C Check It this claim relates to a                   C   Other (including a right to offset)
    community debt

 Date debt was incurred                                          Last 4 digits of account number


         SunTrust Bank                                Describe the property that secures the claim:                $173,571.00              $495,000.00               $0.00
        Creditors Name
                                                      2391 Shagbark Court State College,
                                                      PA 16803 Centre County
                                                      As of the date you file, the claim Is: Check all that
        P.O. Box 79041                                apply
        Baltimore, MD 21279                           C Contingent
        NL.rnbar, Street. City, State I Zp Code       • uniquidated
                                                      C D:sputed
 Who owes the debt? Check one.                        Nature of lien. Check all that apply
 C    Debtor 1 only                                       An agreement you made (such as mortgage or secured
 C    Debtor 2 only                                        car loan)
 C    Debtor 1 and Debtor 2 only                      C Statutory lien (such as tax lien, mechanic’s lien)
 • At least one of the debtors and another            C Judgment len from a lawsuit
 o Check If this claim relates to a                   C Other (inctuding a righi to offset)
    community debt

 Date debt was Incurred                                         Last 4 digits of account number




Official Form 106D                     Additional Page of ScheduleD: Creditors Who Have Claims Secured by Property                                               page 2 of3
Software Copyright ci 1996.2020 Best Case, LLC www.bestcaae.com
                                                  -
                                                                                                                                                           Best Case Oankruptcy
                                                                                                                               _____




           Case 20-22860-GLT                              Doc 15         Filed 11/02/20 Entered 11/02/20 14:13:00                            Desc Main
                                                                        Document     Page 15 of 65
   Debtor 1     Rajeev Sharma                                                                     Case number       (rkncwn)      20-22860
                First Name                Middle Name                       Last Name
   Debtor 2 Vishnu Sharma
                First Name                Middle Name                       Last Name

     Add the dollar value of your entries In Column A on this page. Write that number here;
                                                                                                               $1,830,772.00
     If this Is the last page of your form, add the dollar value totals from all pages.
     Write that number here;                                                                                   t4


              List Others to Be Notified for a Debt That You Already Listed
  Use this page only If you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, ia
                                                                                                                                               collection agency Is
  trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the Collection agency here. Similarly,
  than one creditor forany of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons       if you have more
                                                                                                                                             to be notified forany
  debts in Part I, do not fill out or submit this page.




Official Form 106D                   Additional Page of ScheduleD: Creditors Who Have Claims Secured by Property                                           page 3 of3
Software Copright (c) 1996-2020 Best Case, LIC   -   wwi bestcase cam                                                                                Best Case   Bankruptcy
            Case 20-22860-GLT                         Doc 15          Filed 11/02/20 Entered 11/02/20 14:13:00                                            Desc Main
                                                                     Document     Page 16 of 65
   Fill In this information to Identify your case:
   Debtor 1                 Rajeev Sharma                                                                                                   p
                            First Name   —
                                                         —    M,doie Name                        Lest Name
   Debtor 2                 Vishnu Sharma
  (Spouse if, filing)       First Name                        Middle Name                        Lasi Name

  United States Bankruptcy Court for the:              WESTERN DISTRICT OF PENNSYLVANIA

  Case number           20-22860
  (?knowi)
                                                                                                                                                           Check if this is an
                                                                                                                                                           amended filing

 Official Form 106E/F
 Schedule ElF: Creditors Who Have Unsecured Claims                                                                                                                    12/15
 Be as complete and accurate as possible. Use Part I for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other
                                                                                                                                                         party to
 any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule NB: Property (Official
                                                                                                                                            Form IO6NB) and on
 Schedule G: Executory Contracts and Unexpired Leases (Official Form bEG). Do not include any creditors with partially secured claims that are listed in
 Schedule 0: Creditors Who Have Claims Secured by Property. if more space is needed! copy the Part you need, till it out, number the entries
                                                                                                                                              in the boxes on the
 left. Attach the continuation Page to this page. If you have no information to report in a Pan, do not file that Part. On the top of any additional pages, write
                                                                                                                                                                  your
 name and case number (if known),
 IFTht        ListAll of Your PRIORITY Unsecured Claims
  I.   Do any creditors have priority unsecured claims against you?
       • No. Go to Part 2.
       D Yes,

 iiiwa List All of Your NONPRIORITY Unsecured Claims
  3.   Do any creditors have nonpriority unsecured claims against you?
       D   No. You have nothing to report in this pan. Submit this form to the court with your otner schedules,

       • Yes.

  4.   List all of your nonpriortty unsecured claims in the alphabetical order of the creditor who holds each claim. Ira cred:tor has more Than one nonpriority
       unsecured claim, list the credaor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3 if you have more than three nonpriority unsecured claims Fill out the Continuation Page of
       Part 2.
                                                                                                                                                             Total claim

E            American Express
             Nonpriority Creditors Name
                                                                      Last 4 digIts of account number                                                                 $153,092.00

             P0 Box 1270                                              when was the debt incurred?
             Newark, NJ 07101
             Number Street City State Zip Code                        As of the date you file, the claim is: check all that apply
             Who Incurred the debt? Check one.
             C Debtor 1 only                                          C Contingent
             C   Debtor 2 only                                        • Uniquidated
             C Debtor I and Debtor 2 only                             C Disputed
             • At least one of the debtors and another                Type of NONPRIORITY unsecured claim:
             C Check if this claim Is for a community                 C Student ioans
             debt                                                     C ob:igatons arising out of a separation agreement or divorce that you did not
             is the claim subject to offset?                          report as priority clams
             • No                                                     C   Debts to pension or profit-sharing plans, and other simCar debts
             o Yes                                                    •     Other Specify   business debt




Official Form 106 ElF                                   Schedule ElF: Creditors Who Have Unsecured Claims                                                                Page I of 12
Software Copyright (c) 1996-2020 Best Case, ILC -www beatcase corn                                            20346                                                 Best Case Bankruptcy
          Case 20-22860-GLT                         Doc 15           Filed 11/02/20 Entered 11/02/20 14:13:00                                            Desc Main
                                                                    Document     Page 17 of 65
 Debtor 1 Rajeev Sharma
 Debtor 2 Vishnu Sharma                                                                                   Case number (if known)             20-22860

           Ascentium Capital                                         Last 4 digits of account number                                                          $1 02,284.00
           Nonpriortty Creditor’s Name
           23970 Hwy 59 N                                            When was the debt Incurred?
           Kingwood, TX 77339
           Number Street City State Zip Code                         As of the date you file, the claim is; Check all that apply
           Who incurred the debt? Check are.
           C   Debtor 1 ony                                          • Contingent
           C   Debtor 2 onty                                         • Unliquidated
           C   Debtor 1 and Debtor 2 only                            C Disputed
           • At least one of the debtors and another                 Type of NONPRIORIW unsecured claim;
           C Check if this claim Is for a community                  C Student loans
           debt                                                      C Obtigations arising  out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as phonty claims
           • No                                                      C   Debts to pension or proft-sharing plans, and other simi!ar debts
           C Yes                                                     • otter. specify      business debt


           Barclays AAdvantage Aviator
                         -                                           Last4 digits of account number                                                             $30,236.00
           Nonpriority Creditor’s Name
           P.O. Box 13337                                            When was the debt Incurred?
           Philadelphia, PA 19101
           Number Street City State Zip Code                         As of the date you file, the claim Is: Check alt that apply
           Who incurred the debt? Check one.
           C   Debtor 1 only                                         C   Contingent
           C   Debtor 2 only                                         S   Unhquidated
           C   Debtor 1 and Debtor 2 only                            C   Disputed
           • At least one of the debtors and another                 Type of NDNPRIORITY unsecured claim;

           C Check if this claim is fora community                   C   Student loans
           debt                                                      C   Obligations arising out of a separation agreement or divorce that you did not
           is the claim subject to offset?                           report as priority claims
           S   No                                                    C   Debts to pension or profit-sharing plans, and other similar debts

           C   Yes                                                   • Other. Specify      Credit card


E          Barclays Aviator Mastercard
                        -



           Nonpriority Creditor’s Name
                                                                     Last 4 digits of account number                                                              $3,448.00

           RD. Box 13337                                             When was the debt Incurred?
           Philadelphia, PA 19101
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that appy
           Wbo Incurred the debt? Check one.
           C   Debtor 1 only                                         C   Contingent
           C   Debtor 2 only                                         • Unliquidated
           C   Debtor I and Debtor 2 only                            C   Disputed
           • At least one of the debtors and another                 Type of NONPRIORITY unsecured claim;

          C Check If this claim is for a community                   C Student loans
          debt                                                       C Obligations arising out of a separation agreement or d:vcrce that you did not
          Is the claim subject to offset?                            report as priority daims
           • No                                                      C   Debts to pension or profit-sharing plans, and other sirniar debts
           C Yes                                                     • Other. Soeciry     credit card




Official Form 106 ElF                                  Schedule ElF: Creditors Who Have Unsecured Claims                                                          Page 2 of 12
Software Copyright (c) 1996-2020 Best Case! LLC www.bestcase corn
                                              -                                                                                                              Best Case Bankruptcy
           Case 20-22860-GLT                               Doc 15           Filed 11/02/20 Entered 11/02/20 14:13:00                                             Desc Main
                                                                           Document     Page 18 of 65
   Debtor 1 Rajeev Shanna
   Debtor 2 Vishnu Sharma                                                                                          Case number ( known)               20-22860

             Barclays -Wyndham Rewards                                       Last4digltsofaccountnumber
                                                                                                                                                                           $3,44&00
             Nonpriariw Creditor’s Name
             P.O. Box 13337                                                  When was the debt Incurred?
             Philadelphia, PA 19101
            Number Street City State Zip Code                                As of the date you file, the claim Is: Check all that apply
            Who incurred the debt? Check one,
             C Debtor I   only                                               C Contingent
             o Debtor 2 only                                                 • Unliquidated
             • Debtor 1 and Debtor 2 on’                                     C Disputed
            C At least one of the debtors and another                        Typo of NONPRIORITY unsecured claim:
            O Check if this claim is for a community                         C Student loans
            debt                                                             C Obligatcns arising out cia separation agreement or divorce that ycu dd not
            Is the claim subject to offset?                                  report as priority claims
            • No                                                             C    Debts to pension or profit-sharing plans, and other similar debts
            o Yes                                                            I Other. Specify credit card


            Barclays -Wyndham Visa                                          Last4digitsofaccountnumber
                                                                                                                                                                          $9,437.00
            Nonpnority Creditor’s Name
            P.O. Box 13337                                                  When was the debt incurred?
            Philadelphia, PA 19101
            Number Street City State Zip Code                               As of the date you file, the claim is: Check all that apply
            Wbo incurred the debt? Check one.
            C Debtor 1 only                                                 0 Contingent
            C   Debtor 2 only                                               I Untiquidated
            I Debtor 1 and Debtor 2 only                                    C Disputed
            C At least one of the debtors and another                       Type of NONPRIORITY unsecured claim:
            C Check if this claim is for a community                        C Student loans
            debt                                                            C Obligations arising out of a separation agreement or divorce that you did not
            is The claim subject to offset?                                 report as priority claims
            • No                                                            C    Debts to pension or proit-sharing plans, and otner similar debts
            C   Yes                                                         • Dther. Specify credit card


            BB&T Commercial Equip. Capital/                                 Last 4 dIgits of account number                                                            $119,930.00
            Nonpriority Creditor’s Name
           Susquehanna Fin.                                                 When was the debt Incurred?
           Attn: Accounts Receivable Dept
           P0 Box. 896534
           Charlotte, NC 28289-6534
           Number Street City State Zip Code                                As of the date you file, the claim is: Check all that appy
           Wbo incurred the debt? Check one
           C    Debtor 1 only                                               I Contingent
           C    Debtor 2 only                                               I Un:iquidated
           o Debtor 1 and Debtor 2 only                                     C Disputed
           • At least one of the debtors and another                        Type of NONPRIOR1FY unsecured claim:
           C Check if this claim Is for a community                         C    Student loans
           debt                                                             C Obligations arising out of a separation agreement or divorce that you did not
           is the claim subject to offset?                                  report as priority claims
           • No                                                             C    Debts to pension or proflt-sharing plans, and other similar debts
           C Yes                                                            I Other. Specify business debt




Official Form 106 E/F                                         Schedule ElF: Creditors Who Have Unsecured Claims                                                            Page 3 of 12
Scftware copyright (c) 1996-2020 Best Case, LLC   -   M’nv bestcase corn                                                                                             Best Case Bankruptcy
           Case 20-22860-GLT                          Doc 15          Filed 11/02/20 Entered 11/02/20 14:13:00                                           Desc Main
                                                                     Document     Page 19 of 65
   Debtor 1 Rajeev Sharma
   Debtor 2 Vishnu Sharma                                                                                   Case number      (if   k”own)     2022B60

            Beneficial Equipment Finance                               Last4 digIts at account number
                                                                                                                                                                 $73803.00
            Nonpriority Creditors Name
            Accounts Receivable                                        When was the debt incurred?
            P.O. Box 7350
            Philadelphia, PA 19101
            Number Street City State Zip Code                          As of the date you file, the claim is: Check alt that apply
            Who incurred the debt? Check one.
            C   Debtor 1 only                                          • Contingent
            C    Debtor 2 only                                         • Unhquidated
            C   Debtor 1 and Debtor 2 only                            C Disputed
            • At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:
            C Check if this claim is for a community                   C Student loans
            debt                                                       C Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims
            • No                                                       C Debts to pension or profit-sharing plans, and other similar debts
            C   Yes                                                    • Other, Specify      business debt


 E          Broadway Advance Funding
            Nonpriority Creaitor’s Name
                                                                      Last 4 digIts of account number                                                            $56,500.00
            39 Broadway                                               When was the debt incurred?
            Suite 930
            New York, NY 10006
            Number Street City State Zip Code                         As of the date you file, the claim Is: Check all that apply
            Who incurred the debt? Check One.
            o Debtor 1 only                                           • Contingent
            0 Debtor 2 only                                           • unlIqudated
            o Deblor 1 and Debtor 2 only                              C Disputed
            • At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:
           C Check if this claim is fora community                    C Student loans
           debt                                                       C Obligations arising out of a separation agreement or divorce that you did not
           is the claim subject to offset?                            report as priority claims
            • Na                                                      C Debts to pension or prof.t-sharing plans, and other similar debts
            C Yes                                                     • Other. Specify      business debt


           Bryn Mawr Trust Royal Bank-                                Last 4 digIts of account number                                                           $92,190.00
           Nonpriority Creditors Name
           P.O. Box 692                                               When was the debt incurred?
           Bryn Mawr, PA 19010
           Number Street City State Zip Code                          As of the date you file, the claim Is: Check all that apply
           Who incurred the debt? Check one.
           C    Debtor I only                                         • Contingent
           C    Debtor 2 only                                         • unliquidated
           C    Debtor 1 and Debtor 2 only                            0 Disputed
           • At least one of the debtors and another                  Type of NONPRiORITY unsecured claim:
           o   Check if this claim is for a community                 C   Student loans
           debt                                                       C  Obligations arising out of a separation agreement or divorce that you did not
           is the claim subject to offset?                            report as priority claims
           • No                                                       C   Debts to pension or profit-sharing plans, and other sImilar debts
           C Yes                                                      • Other. Specify     business debt




Official Form 106 ElF                                   Schedule ElF: Creditors Who Have Unsecured Claims                                                         Page 4 of 12
Software Copyright (c) 1996-2020 Best Case, LLC -wAw bestoase corn                                                                                           Best Case Bankruptcy
           Case 20-22860-GLT                            Doc 15             Filed 11/02/20 Entered 11/02/20 14:13:00                                          Desc Main
                                                                          Document     Page 20 of 65
  Debtor I     Rajeev Sharma
  Debtor2      Vishnu Sharma                                                                                    Case number     (usnown)         20-22860


            Chase Marriott Visa                                            Last 4 dIgits of account number                                                               $7,493.00
            Nonpriority Creditor’s Name
            P0 Box 1423                                                    Wten was the debt incurred?
            Charlotte, NC 28201
            Number Street City State Zip Code                              As of the date you rile, the claim is: Check all that apply
            Who Incurred the debt? Check one,
            0 Debtor 1 only                                                0 Contingent
            0 Debtor 2 only                                                 • Unliquidated
            • Debtor I and Debtor 2 only                                   C Disputed
            EAt least one of the debtars and another                       Type of NONPRIORITY unsecured claim:
            o Check if this claim is for a        community                C Student loans
            debt                                                           0 Obligations arising out of a separation agreement or divorce that ycu oid not
            Is the claim subject to offset?                                report as pr;odty claims
            • No                                                           C Debts to penslon or profit-sharing plans, and other similar debts
            C yes                                                          • Other Specify       credit card


           Clii Cards                                                      Last4digits of account number                                                                $12,223.00
           Nonpriority Creditor’s Name
            PC Box 9001037                                                 When was the debt incurred?
            Louisville, KY 40290
           Number Street City State Zip Code                               As of the date you file, the claim Is: Check all that appiy
           Who incurred the debt? Check one.
            O Debtor I only                                                C Contingent
            0 Debtor 2 only                                                • Unl.quidated
            0 Debtor I and Debtor 2 only                                   C Disputed
            • At least one of the debtors and another                      Type of NONPRIORiTY unsecured claim;
           O check if this claim Is for a community                        0 Student loans
           debt                                                            C Obligations arising out ol a separation agreement or divorce that you oid not
           Is the claim subject to offset?                                 report as priority claims
           I No                                                            0 Debts to pension or profit-sharing plans, and other similar debts
           C Yes                                                           • Other. Specify      business debt


           Citi Mastercard                                                 Last 4 dIgits of account number                                                              $1,916.00
           Nonpriority Creditor’s Name
           P0 Box 9001104                                                  When was the debt Incurred?
           Louisville, KY 40290
           Number Street C:ty State Zip Code                               As of the date you file, the claim is: Check all that aoply
           Who Incurred the debt? Check one
           O Debtor 1 cnly                                                 I   Contingent
           o Debtor 2 only                                                 C
           • Debtor 1 and Debtor 2 only                                    C Disputed
           o At least one of the debtors and another                       Type of NONPRIORITY unsecured claim:

           O Check If this claim Is for a community                        0 Student loans
           debt                                                            0 Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                                 report as priority claims
           • No                                                            C Debts to pension or profit-sharing plans, and other similar debts
           o Yes                                                           • Other. Specify      Credit card




Otficial Form 1DB ElF                                      Scheduie ElF; Creditors Who Have Unsecured Claims                                                             Page 5 of 12
Software Copyright (ci 1996-2020 Best Case. LIC   -wvnw.besicaae   corn                                                                                          Beat   case   Oankruptcy
          Case 20-22860-GLT                         Doc 15           Filed 11/02/20 Entered 11/02/20 14:13:00                                           Desc Main
                                                                    Document     Page 21 of 65
 Debtor 1 Rajeev Sharma
 Debtor2 Vishnu Sharma                                                                                    Case number      (ifknown)         2022860

           Dell Financial Services                                   Last4 digits of account number                                                           $162,724.00
           Nonpricrity Creditor’s Name
           Payment Processing Center                                 When was the debt Incurred?
           P.O. Box 5292
           Carol Stream, IL 60197-5292
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
           C   Debtor 1 only                                         • Conngent
           C   Debtor 2 only                                         • uniiquiate
           C   Debtor 1 and Debtor 2 only                            C Disputed
           • At least one of the debtors and another                 Type of NONPRIORIW unsecured claim:
           C Check If this claim is fora community                   C   Student loans
           debt                                                      C  Obugatior.s arising out of a separai.on agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims
           • No                                                      C   Debts to pension or proft-sharing plans, and other similar debts
           C   Yes                                                   • Other. Specify     business debt


           Direct Capital                                            Last 4 dIgits of account number                                                         $112,992.00
           Nonpnority Creditor’s Name
           155 Commerce Way                                          When was the debt Incurred?
           Portsmouth, NH 03801
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one,
           C Debtor 1 only                                           I Contingent
           C Debtor 2 only                                           I Unhquidated
           C Debtor 1 and Debtor 2 only                              C Disputed
           • At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:
           C Check if this claim is for a community                  C   Student loans
           debt                                                      C  Obligations arising out of a separation agreement or divorce that you did not
           is the claim subject to offset?                           report as priority claims
           • No                                                      C   Debts to pension or profit-sharing plans, and other similar debts
           C   Yes                                                   I Other, Specify business debt


           Green Note Capital                                        Last 4 digits of account number                                                           $68,312.00
           Nonpriority Creditors Name
           Gb Berkovitch & Bouskila, PLLC                            When was the debt incurred?
           80 Broad Street Suite 3303
           New York, NY 10004
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one
           C   Debtor I only                                         I Contingent
           C   Debtor 2 only                                         I Un!iqudated
           C   Debtor 1 and Debtor 2 only                            C Disputed
           • At ieast one of the debtors and anorner                 Type of NONPRIORiTY unsecured claim:
          C check ir this claim is for a community                   C   Student loans
          debt                                                       C  Obliga’Jons arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as phonty claims
           • No                                                      C   Debts to pension or profit-sharing plans, and other similar debts
           C   Yes                                                   I Other. Specify business debt




Official Form 106 ElF                                  Schedule ElF: Creditors Who Have Unsecured Claims                                                         Page 6 of 12
Sofiware Copyright 1011996.2020 Oest Case. LLC wv.c bestcase corn
                                              -                                                                                                             Besi Case Bankruptcy
         Case 20-22860-GLT                      Doc 15      Filed 11/02/20 Entered 11/02/20 14:13:00                                             Desc Main
                                                           Document     Page 22 of 65
  Debtor 1 Rajeev Sharma
  Debtor 2 Vishnu Sharma                                                                          Case number      (nnown)            20-22860

          Hewlett Packard                                     Last 4 digIts of account number                                                          $108,391.00
          Nonprior.ty Creditor’s Name
          CIO Allen, Maxwell & Silver                         When was the debt incurred?
          190 Sylvan Avenue
          Englewood Cliffs, NJ 07832
          Number Street City State Zip Code                   As of the date you file, the claim is: Check all that apply
          Who Incurred the debt? Check one.
          C Debtor 1 only                                     C Contingent
          C Debtor 2 only                                         un:iquldated
          12 Debtor 1   and Debtor 2 only                        Disputed
          • At least one of the debtors and another           Type of NDNPRIORITY unsecured claim:
          C Check if this claim is for a community            C   Student loans
          debt                                                C Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                     report as priority claims
          • No                                                C   Debts to pension or profit-sharing plans, and other similar debts
          C   Yes                                             • Other. Specify business debt


          Huntington Technology Finance                       Last 4 digIts of account number                                                         $170,414.00
          Nonpriority Creditors Name
          2285 Franklin Road                                  When was the debt incurred?
          Oloomfield Hills, Ml 48302
          Number Street City Stale Zip Code                   As of the date you file, the claim Is: Cneck ai that apply
          Who incurred the debt? Check one.
          o Debtor I on!y                                     • Contingent
          C   Debtor 2 only                                   • Ur.liquidate
          o Debtor 1 and Debtor 2 only                        C Disputed
          • At least one of the debtors and another           Type of N0NPRIORITY unsecured claim:

          C Check if this claim is for a community            C Student loans
          debt                                                C obl;gations arising out of a separation agreement or divorce that you did not
          ts the claim subject to offset?                     report as priority claims
          • No                                                0 Debts to pension or profit-sharing plans, and other similar debts
          O Yes                                               • Other. Specify business debt


          Itria Ventures, LLC                                 Last 4 digits of account number                                                           $48,000.00
          Nonpriority Creditor’s Name
          One Penn Plaza, Suite 4530                         When was the debt incurred?
          New York, NY 10119
         Number Street City State Zip Code                   As of the date you file, the claim is: Check alt that apply
         Who incurred the debt? Check one.
          o Debtor 1 only                                     I Contingent
          0 Debtor 2 only                                     • Unliquidated
          C Debtor 1 and Debtor 2 only                        C Disputed
          • At least one of the debtors and another          Type of NONPRIDRITY unsecured claim:
          C Check if this claim is for a community            C Student loans
         debt                                                 0 ob:igations arising out of a separation agreement or d,vorce that you did not
         is the claim subject to offset?                     report as priority claims
          • No                                               C Debts to pension or profit-sharing plans, and other sim:lar debts
         o Yes                                                • Other. Specify business debt




Official Form 106 ElF                                  Schedule F/F: Creditors Who Have unsecured Claims                                                  Page 7 of 12
Software Copyright Ic) 1996-2020 Best Case! LLC www besicaso corn
                                            -                                                                                                        Best Case Bankruptcy
          Case 20-22860-GLT                        Doc 15           Filed 11/02/20 Entered 11/02/20 14:13:00                                          Desc Main
                                                                   Document     Page 23 of 65
  Debtor 1     Rajeev Sharma
  Debtor 2     Vishnu Sharma                                                                            Case number (it known)            2022860

           Key Equipment Finance                                    Last 4 digits of account number                                                        $118,63L0O
           Nonpriority Creditor’s Name
           PC Box 74713                                             When was the debt incurred?
           Cleveland, OH 44194
           Number Street City State Zip Code                        As of the date you tile, the claim is: Check alt that apply
           Who Incurred the debt? Check one.
               Debtor 1 only                                        I Contingent
           D   Debtor 2 only                                        • Unliquidated
           D   Debtor 1 and Debtor 2 only                           D Disputed
           • At least one of the debtors and another                Type of NONPRIORITY unsecured claim:
           D Check If this claim is for a community                 D Student loans
           debt                                                     D Obl;gat.ons arising out of a separation agreement or d;vorce that you did not
           is the claim subject to offset?                          report as priority claims
           • No                                                     C Debts to penscn or profit-sharing plans, and other simiar debts
           C Yes                                                    • Other. Specfy business debt


           Leaf Capital Funding                                     Last 4 digits of account number                                                        $1 20,380.00
           Nonpriority Creditor’s Name
           PC Box 742647                                            When was the debt incurred?
           Cincinnati, OH 45274-2647
           Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one,
           C Debtor 1 only                                          I Contingent
           C Debtor 2 only                                          • Unliquidated
           C Debtor 1 and Debtor 2 only                             C Disputed
           • At least one or the debtors and another                Type of NONPRIORITY unsecured claim:

           C Check if this ciaim is for a community                 C Student loans
           debt                                                     C Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                          report as priority claims
           • No                                                     C Debts to pension or profit-sharing plans, and other similar debts
           o Yes                                                    • Other, Specify business debt


           OnOeck Capital                                           Last 4 dIgits of account number                                                          $88,000.00
           Nonpriorty Creditor’s Name
           Ci0 Federated Law Group, PLLC                            When was the debt Incurred?
           867 Donald Ross Rd.
           Juno Beach, FL 33408
          Number Street City State Zip Code                         As of the date you file, the claim Is: Check all that app:y
          Who incurred the debt? Check one.
           C Debtor 1 only                                          • Contingent
           0 Debtor 2 only                                          • Unliquidated
           0 Debtor 1 and Debtor 2 only                             C Disputed
           • At least one of the debtors and another                Type of NONPRIORITY unsecured claim:
           o  Check if this claim Is for a community                0 Student loans
          debt                                                      0 ObIgations arising out of a separaton agreement or divorce that you did not
          is the claim subject to offset?                           report as pnohty claims
           • No                                                     C Debts to pens:Cn or profit-sharing plans, and other similar debts
           C Yes                                                    • Other. Specify business debt




Official Form 106 ElF                                  Schedule ElF: Creditors Who Have Unsecured Claims                                                       Page     of ¶2
Sottware Copyright fo) 1996.2020 Oest Case, LLC w, bestoase corn
                                             .                                                                                                            Best Case Bankruptcy
          Case 20-22860-GLT                         Doc 15           Filed 11/02/20 Entered 11/02/20 14:13:00                                            Desc Main
                                                                    Document     Page 24 of 65
 Debtor 1 Rajeev Sharma
 Debtor2 Vishnu Sharma                                                                                   Case number (if known)            2022860


          SECU Visa                                                  Last 4 dIgits of account number                                                            $24,942.00
          Nonpriority Creditors Name
          PC Box 4521                                                When was the debt Incurred?
          Carol Stream, IL 60197
          Number Street City Stale Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           C   Debtor I only                                         C Contingent
           C   Debtor 2 only                                         • Unliquidated
           • Debtor I and Debtor 2 only                              C Disputed
           C At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

          C Check If this claim is for a community                   C Student loans
          debt                                                       C Obligations arising out or a separation agreement or divorce that you   did not
          Is the claim subject to offset?                            report as priority claims
           • No                                                      C   Debts to pension or profit-sharing plans, and other similar debts

           C Yes                                                     • Other. Specify      credit card


          Select FindinglFinancial Pacific                           Last 4 digIts of account number                                                           $73,635.00
          Nonpricriiy Cred.tors Name
          3455 5.344th Way                                           When was the debt Incurred?
          Suite 300
          Auburn, WA 98001
          Number Street City State Zip Code                          As of the date you file, the claim Is: CMeck all that apply
          Who incurred the debt? Check one
          C    Debtor 1 only                                         • Contingent
           o Debtor 2 only                                           • Unliquidated
           0   Debtor 1 and Debtor 2 onty                            C   Disputed
           • At least one of the debtors and another                 Type of NONPRIDRITY unsecured claim:

          0 Check if this claim is for a community                   C Student loans
          debt                                                       C Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                            report as priority claims
           • No                                                      C Debts to pension or profit-sharing plans, and other similar debts
           0 Yes                                                     • Other. Specify      business debt


112       Synchrony Bank                                             Last4dlglts of account number                                                                  $689.00
           Nonpriority Creditors Name
          PC Box 960061                                              When was the debt incurred?
          Orlando, FL 32896
           Number Street C:ty Slate Zip Code                         As of the date you file, the claim is: Check all that appy
          Who incurred the debt? Check one
           C Deblor I   only                                         C   Contingent
          C Debtor 2 only                                            • Unliquidated
           • Debtor 1 and Debtor 2 only                              C Disputed
          C At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

          C Check If this claim Is for a community                   C Student leans
          debt                                                       C Obligations arising cut of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims
           • No                                                      C Debts to pension or profit-sharing plans, and other similar debts
          C Yes                                                      • Other. Specify      credit card




Official Form 1DB ElF                                   Schedule ElF: Creditors Who Have Unsecured Claims                                                         Page 9 of 12
Software Copyright (c) 1996-2020 Best Case, LLC w.vw beatcase.com
                                              -                                                                                                              Best Case Bankruptcy
          Case 20-22860-GLT                          Doc 15           Filed 11/02/20 Entered 11/02/20 14:13:00                                           Desc Main
                                                                     Document     Page 25 of 65
 Debtor 1 Rajeev Sharma
 Debtor 2 Vishnu Sharma                                                                                    Case number (if known)             20-22860

           Synchrony Bank Lowes      -
                                                                      Last 4 digits of account number                                                           $12,669.00
           Nonpriarity Creditors Name
           P.O. Box 530914                                            When was the debt incurred?
           Atlanta, GA 30353
           Number Street C’ly State Zip Code                          As of the date you file, the claim is: Check all that apply
           W],o incurred the debt? Check one.
            C   Debtor I only                                         C Contingent
            C Debtor 2 only                                               Unliquidated
            • Debtor 1 and DebtOr 2 only                              C  Disputed
           C At least one of the debtors and another                  Typo of NoNPRloRlfl unsecured claim:
           C Check if this claim is for a community                   C Student loans
           debt                                                       C Obgations arising cut of a separation agreement or divorce that you did not
           Is the claim subject to offset?                            renort as phohty claims
           • No                                                       C Debts to penson or profit-sharing plans, and otr,er simfar debts
           C Yes                                                      • other. Specify      credit card


           Synchrony Bank            -   Lowes                        Last 4 digits of account number                                                             $3,970.00
           Nonpriority Creditor’s Name
           P.O. Box 530914                                            When was the debt incurred?
           Atlanta, GA 30353-5022
           Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one,
           C Debtor 1 only                                            C Contingent
           C Debtor 2 only                                            • Unliquidated
           • Debtor 1 and Debtor 2 only                               C Disputed
           C At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:
           C check if this claim is for a community                   C   Student loans
           debt                                                       C Obligations arising out of a separation agreement or divorce that you did not
           is the claim subject to offset?                            report as priority claims
           • No                                                       C   Debts to pensioner profit-sharing plans, and other similar debts
           C Yes                                                      •   Other. Specify credit card


           US Sank Equipment Finance                                  Last 4 digits of account number                                                         $296,899.00
           Nonpriority Creditor’s Name
           A Division of US Bank National                             When was the debt Incurred?
           Assoc.
           PC Box 790448
           Saint Louis, MO 63179-0448
           Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one
           C Debtor 1 only                                            C Contingent
           C Debtor 2 only                                            •   Untquidated
           C Debtor I and Debtor 2 only                               B Disputed
           • At least one of the debtors and another                  Typo of NONPRIORITY unsecured claim:

           C Check if this ciaim is far a community                   C Studer.t loans
           debt                                                       C Obigations arising out of a separation agreement or divorce that you dd not
           is the claim subject to offset?                            report as pricrity daims
           • No                                                       C   Debts to pension or profit-sharing plans, and other similar debts

           C Yes                                                      • Other, Specify     business debt




Official Form 106 ElF                                    Schedule ElF: Creditors Who Have Unsecured Claims                                                        Page 10 of 12
Scflware Copyright (c) 1996-2020 Best Case, LLC vA-,w.besicase.ccm
                                               -                                                                                                             Oest Case Oankruptcy
          Case 20-22860-GLT                                Doc 15          Filed 11/02/20 Entered 11/02/20 14:13:00                                           Desc Main
                                                                          Document     Page 26 of 65
 Debtor 1 Rajeev Sharma
 Debtor 2 Vishnu Sharma                                                                                        Case number      (if   known)       2022860

           Wells Fargo                                                     Last 4 digits of account number                                                           $22,543.00
           Nonpriority Creditors Name
           PC Box 51174                                                    When was the debt incurred?
           Los Angeles CA 90051
           Number Street City State Zip Code                               As of the date you file, the claim Is: Check all that apply
           Who Incurred the debt? Check one.
           C    Debtor 1 only                                              o Contingent
           C Debtor 2 only                                                 • Untiquidated
           C Debtor I and Debtor 2 only                                    0  Disputed
           • At least one of the debtors and another                       Type of NONPRIORITY unsecured claim:
           C Check if this claim is for a community                        o Student loans
           debt                                                            0 Obligations arising out of a separation agreement or divorce that you did not
           is the claim subject to offset?                                 report as priority claims
           •No                                                             o Debts to pension or profit-sharing plans, and other similar debts
           C Yes                                                           • Other, Specify       business debt


           White Oak Business Capital                                      Last 4 digits of account number                                                        $1,200,000.00
           Nonpriority Creditors Name
           7351 Wisconsin Avenue                                           When was the debt incurred?
           Suite 600W
           Bethesda, MD 20814
           Number Street C.ty State Zip Code                               As of the date you file, the claim Is: Check al that apply
           Who incurred the debt? Check one
           C Debtor 1 only                                                 • Contngent
           Li   Debtor 2 only                                              • Uniquidated
           o Debtor 1 and Debtor 2 only                                    O Disputed
           • At least one of the debtors and another                       Type of NONPRIORITY unsecured claim:

           0 Check if this claim is for a community                        U   Student loans
           debt                                                            0  ob;igations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                                 report as priority claims
           • No                                                            U   Debts to pension or profit-sharing plans, aid other similar debts

           C Yes                                                           •

                                                                               Other.   Specify   business debt

IflI            List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts I or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts I or 2, list the additional creditors here, If you do not have additional persons to be
   notified for any debts In Parts I or 2, do not fill out or submit this page.

IF1It Add the Amounts for Each Type of Unsecured Claim
B. Total the amounts of certain types of unsecured ciaims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.
                                                                                                                                         Total claim
                        Ba      Domestic support obligations                                                      Ba.       $                           0.00
 Total
 claims
 from Part I            Sb.     Taxes and certain other debts you owe the government                              Sb.       $                           0.00
                        Sc.     Claims for death or personai injury while you were intoxicated                    Sc.       $                           0.00
                        Sd.     Other. Add all other priority unsecured claims. Write that amount here.           3d.       $                           0.00

                        Be.     Total Priority. Add lines Ba through 6d.                                          Be.                                   0.00

                                                                                                                                         Totai Claim
                        Bf.     Student loans                                                                     Sf.       $                           0.00
 Total
 claims
 from Part 2            6g.     Obligations arising out of a separation agreement or divorce that                 6g.       $                           0.00

Official Form 106 E/F                                         Schedule ElF: Creditors Who Have Unsecured Claims                                                        Page II of 12
Software Copyright (ci 1996-2020 Beat Case, LLC   -   MW   bosicaao.com                                                                                           Besi Case Bankruptcy
         Case 20-22860-GLT                         Doc 15           Filed 11/02/20 Entered 11/02/20 14:13:00                                  Desc Main
                                                                   Document     Page 27 of 65
 Debtor 1 Rajeev Sharma
 Debtor 2 Vishnu Sharma                                                                              Case number   (if   known)    20-22860

                              you did not report as priority claims
                        6h.   Debts to pension or profit-sharing plans, and other similar debts       6h.    $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount    61.
                                                                                                             $                    3280 191.00

                        6j.   Total Nonpriority. Add lines 61 through 6i,                             6j.    $                    3,280,191.00




Ofricial Form 106 ElF                                  Schedule ElF: Creditors Who Have Unsecured Claims                                               Page 12 of 12
Scftwaro Copyright (ci 1996-2020 Best Case, LLC www bestcase.com                                                                                  Best Case Bankmptcy
               Case 20-22860-GLT                     Doc 15           Filed 11/02/20 Entered 11/02/20 14:13:00                        Desc Main
                                                                     Document     Page 28 of 65
  Fill In this Infonnatlon tQ Identify your case:
  Debtor 1                  Rajeev Sharma
                           First Namn                -—      Middle Name              Last Name
  Debtor 2                 Vishnu Sharma
 (Spouse if, filing)       First Name                        Middle Name              Last Name

  United States Bankruptcy Court for the:              WESTERN DISTRICT OF PENNSYLVANIA

  Case number          2O22B6O
  IfkJ17AT1I
                                                                                                                                  Q Check if this is an
                                                                                                                                    amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                       12115
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
Information. If more space is needed, copy the additional page, fIll It out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.         Do you have any executory contracts or unexpired leases?
           • No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
           D Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Pmpefly (Official Form 106 Na).
2.         List separately each person or company with whom you have the contractor lease. Then state what each contractor lease Is for (for
           example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
           and unexpired leases.


            Person or company with whom you have the contractor lease                   State what the contract or lease is for
                           Name, Number, Street city! State and 1P Code
     2.1
             Name


             Number      Street

             City                                   State                  ZIP Code
     2.2
             Name

             Number     Street

             City                                   State                  ZIP Code
     2.3
             Name


             Number      Slreet

             City                                  State                   ZIP Code
     2.4
             Name


             Number     Street

             City                                  State                  ZIP Code
  2.5
             Na me


             Number     Street

             City                                  State                  ZIP code




Official Form 106G                                Schedule G: Executory Contracts and Unexpired Leases                                               Page 1 of 1
Sottware copyright Id 1996.2020 Best Case! LLC -eftcw bestcase.com                                                                             Best Case Bankruptcy
           Case 20-22860-GLT                             Doc 15         Filed 11/02/20 Entered 11/02/20 14:13:00                  Desc Main
                                                                       Document     Page 29 of 65
 Fill in this information to identify your case:
 Debtor 1                     Rajeev Sharma
                              Fins Name                           Middle Name        Last Name
 Debtor 2                     Vishnu Sharma
 (Spouse   if, filingI        First Name                          Middle Name        Less Name

 United States Bankruptcy Court for the:                   WESTERN DISTRICT OF PENNSYLVANIA

 Case number             20-22860
  if ‘flown)
                                                                                                                               C Check if this is an
                                                                                                                                   amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                          12115

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space Is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (I! you are filing a loint case, do not list either spouse as a codebtor.

       CNo
       • Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

      • No. Go to line 3.
      C Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person Is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule ElF (Official Form IO6EIF), or Schedule 0 (Official Form 1060). Use ScheduleD, Schedule E/F, or Schedule 0 to fill
      out Column 2.

                 Column 1: Your codebtor                                                            Column 2: The creditor to whom you owe the debt
                 Name, Number, SIreel. City, State and ZIP code                                     Check all schedules that apply:


    3.1         VideoMining Corporation                                                             C Schedule D, line
                403 S Allen St                                                                      • Schedule ElF, line        4.1
                Suite 101
                                                                                                    C Schedule C
                State College, PA 16801
                                                                                                    American Express



    3.2         VideoMining Corporation                                                             C Schedule D, line
                403 S Allen St                                                                      I Schedule ElF, line        4.2
                Suite 101
                                                                                                    C Schedule C
                State College, PA 16801
                                                                                                    Ascentium Capital



    3.3         VideoMining Corporation                                                             C Schedule D, line
                403 S Allen St                                                                      •   Schedule E/F, line      4.3
                Suite 101
                                                                                                    C Schedule C
                State College, PA 16801
                                                                                                    Barclays     -   AAdvantage Aviator




Official Form 1OSH                                                              Schedule H: Your Codebtors                                     Page 1 of 5
Software Copyright Ic) 1996.2020 Best Case, LLC .www besttase.com                                                                          Best case Bankmplty
           Case 20-22860-GLT                               Doc 15         Filed 11/02/20 Entered 11/02/20 14:13:00                      Desc Main
                                                                         Document     Page 30 of 65
          Rajeev Sharma
 Debtor I Vishnu Sharma                                                                           Case number   (it known)   20-22860


             Additional Page to List More Codebtors
              Column 1: Your codebtor                                                                  Column 2: The creditor to whom you owe the debt
                                                                                                       Check all schedules that apply:
    3.4       VideoMining Corporation                                                                  ci Schedule D, line
              403 S Allen St                                                                           • Schedule ElF, line 4.4
              Suite 101                                                                                ci Schedule C
              State College, PA 16801
                                                                                                       Barclays Aviator Mastercard
                                                                                                                   -




    3.5       VidooMining Corporation                                                                  ci Schedule D, line
              403 S Allen St                                                                           I Schedule ElF, line 4.7
              Suite 101                                                                                ci Schedule C
              State College, PA 16801                                                                  BB&T Commercial Equip. Capital!



    3.6       VideoMining Corporation                                                                  ci Schedule D, line
              403 S Allen St                                                                           I Schedule ElF, line  4.8
              Suite 101                                                                                ci Schedule C
              State College, PA 16801                                                                  Beneficial Equipment Finance



    3.7       VideoMining Corporation                                                                  ci Schedule D, line
              403 S Allen St                                                                           I Schedule ElF, line 4.9
              Suite 101                                                                                ci Schedule C
              State College, PA 16801                                                                  Broadway Advance Funding



    3.8       VideoMining Corporation                                                                  ci Schedule D, line
              403S Allen St                                                                            I Schedule ElF, line 4.10
              Suite 101                                                                                ci Schedule G
              State College, PA 16801                                                                  Bryn Mawr Trust Royal Bank
                                                                                                                              -




    3.9       VideoMining Corporation                                                                  ci Schedule D, line
              403S Allen St                                                                            I Schedule ElF, line        4.12
              Suite 101                                                                                ci Schedule C
              State College, PA 16801                                                                  CITI Cards



    3.10      VideoMining Corporation                                                                  ci ScheduleD, line
              403S Allen St                                                                            I Schedule ElF, line    4.14
              Suite 101                                                                                ci Schedules
              State College PA 16801                                                                   Dell Financial Services




Official Form 106H                                                                 Schedule H: Your Codebtors                                   Page 2 of 5
Software copyright Id   1996.2020 Best Case, LLC   .   www besteasecom                                                                      Best Case Bankruptcy
            Case 20-22860-GLT                          Doc 15         Filed 11/02/20 Entered 11/02/20 14:13:00                      Desc Main
                                                                     Document     Page 31 of 65
               Rajeev Sharma
  Debtor 1     Vishnu Sharma                                                                  Case number   (if known)   20-22860


             Additional Page to List More Codebtors
              Column I: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                                                                                                   Check all schedules that apply:
     3.11     VideoMining Corporation                                                             C ScheduleD, line
              403 S Allen St                                                                      • Schedule ElF, line         415
              Suite 101
              State College, PA 16801                                                             C Schedule G
                                                                                                  Direct Capital



    3.12      VideoMining Corporation                                                             i Schedule D, line   2.3
              403 S Allen St
                                                                                                  C Schedule E/F, line
              Suite 101
              State College, PA 16801                                                             C Schedule G
                                                                                                  Enterprise Bank



     3.13     VideoMining Corporation                                                             I ScheduleD, line    2.4
              403 S Alien St
                                                                                                  C Schedule ElF, line
              Suite 101
              State College, PA 16801                                                             C Schedule C
                                                                                                  Enterprise Bank



    3.14      VideoMining Corporation                                                             C Schedule       D, line
              4035 Allen St                                                                       • Schedule       ElF, line   4.16
              Suite 101
              State College, PA 16801
                                                                                                  C Schedule       C
                                                                                                  Green Note       Capital



    3.15      VideoMining Corporation                                                             C Schedule D, line
              403 5 Allen St                                                                      I Schedule ElF, line         4.17
              Suite 101
              State College, PA 16801
                                                                                                  C Schedule C
                                                                                                  Hewlett Packard



    3.16      VideoMining Corporation                                                             C Schedule D, line
              4035 Allen St                                                                       I Schedule ElF, line 4.18
              Suite 101
                                                                                                  C Schedule C
              State College, PA 16801
                                                                                                  Huntington Technology Finance



    3.17      VideoMining Corporation                                                             C Schedule D, line
              403S Allen St                                                                       I Schedule ElF, line         4.19
              Suite 101
                                                                                                  C Schedule C
              State College, PA 16801
                                                                                                  Itria Ventures, LLC




Official Form 106H                                                            Schedule H: Your Codebtors                                    Page 3 of 5
Software Copyright (ol 1996-2020 Best Case!   LLC www.bestcase.com
                                                 -                                                                                      Best case Bankruptcy
           Case 20-22860-GLT                         Doc 15           Filed 11/02/20 Entered 11/02/20 14:13:00                    Desc Main
                                                                     Document     Page 32 of 65
          Rajeev Sharma
 Debtor 1 Vishnu Sharma                                                                       Case number (if known)   20-22860


            Additional Page to List More Codebtors
             Column I: Your codebtor                                                                Column 2: The creditor to whom you owe the debt
                                                                                                    Check all schedules that apply:
    3.18     VideoMining Corporation                                                               C Schedule D, line
             403 S Allen St                                                                        • Schedule ElF, line 4.20
             Suite 101
             State College, PA 16801                                                               C Schedule C
                                                                                                   Key Equipment Finance



    3.19     VideoMining Corporation                                                               C Schedule D, line
             403 S Allen St                                                                        • Schedule ElF, line      4.21
             Suite 101
                                                                                                   C Schedule S
             State College, PA 16801
                                                                                                   Leaf Capital Funding



    3.20     VideoMining Corporation                                                               C ScheduleD, line
             403S Allen St                                                                         I Schedule ElF, line      4.22
             Suite 101                                                                             C Schedule G
             State College, PA 16801
                                                                                                   OnDeck Capital



    3.21     VideoMining Corporation                                                               C Schedule D, line
             403S Allen St                                                                         • Schedule ElF, line 4.24
             Suite 101                                                                             C Schedule C
             State College, PA 16801
                                                                                                   Select Finding/Financial Pacific



    3.22     VideoMining Corporation                                                               • ScheduleD, line 2.5
             403 5 Allen St                                                                        U Schedule ElF, line
             Suite 101                                                                             C Schedule C
             State College, PA 16801
                                                                                                   SunTrust Bank



    3.23     VideoMining Corporation                                                               C Schedule D, line
             403 5 Allen St                                                                        I Schedule ElF, line 4.28
             Suite 101
                                                                                                   C Schedule C
             State College, PA 16801
                                                                                                   US Bank Equipment Finance



    3.24     VideoMining Corporation                                                               C Schedule D, line
             403S Allen St                                                                         I Schedule ElF, line      4.29
             Suite 101
                                                                                                   fl Schedule S
             State College, PA 16801
                                                                                                   Wells Fargo




Official Form 106H                                                            Schedule H: Your Codebtors                                  Page 4 of 5
Software copi1ght (a) 1996.2020 Best case, LLC -eftwl.bestcase.com                                                                    Best case Bankruptcy
          Case 20-22860-GLT                                  Doc 15            Filed 11/02/20 Entered 11/02/20 14:13:00                      Desc Main
                                                                              Document     Page 33 of 65
             Rajeev Sharma
Debtor 1     VIshnu Sharma                                                                             Case number   (if known)   20-22860


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                                        Column 2: The creditor to whom you owe the debt
                                                                                                            Check all schedules that apply:
   3.25      VideoMining Corporation                                                                       C Schedule D, line
             403 S Allen St                                                                                • Schedule ElF, line 4.30
             Suite 101                                                                                     C Schedule C
             State College, PA 16801                                                                       White Oak Business Capital




Official Form 106H                                                                      Schedule H: Your Codebtors                                    PageS of 5
Software Copyright (a) 1995-2020 Best   Case,   iLO   .   MAW beotcese corn                                                                       Best Case Bankruptcy
              Case 20-22860-GLT                    Doc 15         Filed 11/02/20 Entered 11/02/20 14:13:00                          Desc Main
                                                                 Document     Page 34 of 65


 Fill in this information to identify your case:

 Debtor 1                     Rajeev Sharma

 Debtor 2                    Vishnu Sharma
  Spouse, f fihng)

 United States Bankruptcy Court for the:       WESTERN DISTRICT OF PENNSYLVANIA

 Case number             20-22860                                                                          Check if this is:
 (If knownl
                                                                                                           D An amended filing
                                                                                                           D A supplement showing postpetition chapter
                                                                                                              13 income as of the following date:
 Official Form 1061                                                                                           MM / DD/ YYYY
 Schedule I: Your Income                                                                                                                    12115
Be as complete and accurate as possible. If two married people are filing together (Debtor I and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing Jointly, and your spouse is living with you, include information about your
spouse. if you are separated and your spouse Is not filing with you, do not Include Information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1:             Describe Employment
 1.     Fill in your employment                                                                          —
        information.                                                    Debtor I                                 Debtor 2 or non-filing spouse
        If you have more than one job,                                  I Employed                               D Employed
        attach a separate page with           Employment status
        information about additional                                    D Not employed                           • Not employed
        employers.
                                              Occupation                CEO
        Include part-time, seasonal, or
        self-employed work.                   Employers name            VideoMining Corporation

        Occupation may include student        Employers address
                                                                        403 S Allen St
        or homemaker, if it applies.
                                                                        State College, PA 16801

                                              How long employed there?             20 years

 Part 2:             Give Details About Monthly Income

Estimate monthly Income as of the dato you file this form. If you have nothing to report for any line, write 50 in the space. Include your non-filing
spouse unless you are separaled.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                         For Debtor I      For Debtor 2 or
                                                                                                                           non-filinq spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.            2.     $       12,500M0      $             0.00

 3.     Estimate and list monthly overtime pay.                                               3,   $               0.00    +5            0.00

4.     Calculate gross Income. Add line 2          +   line 3.                                4.   $       12,500.00            $      0.00




Official Form 1061                                                         Schedule I: Your Income                                               page 1
         Case 20-22860-GLT                    Doc 15    Filed 11/02/20 Entered 11/02/20 14:13:00                                           Desc Main
                                                       Document     Page 35 of 65

 Debtor 1    Rajeev Sharma
 Debtor 2    Vishnu Sharma                                                                           Case number    (if known)        2O2286O


                                                                                                         For Debtor I                 For Debtor 2 or
                                                                                                                                      non-filing spouse
       Copy line 4 here                                                                       4.         $       12,500.00            $             0.00

 5.    List all payroll deductions:
       So.   Tax, Medicare, and Social Security deductions                                    5a.        $        2863.05             $               0.00
       Sb.   Mandatory contributions for retirement plans                                     5b.        $           0.00             5               0.00
       5c.   Voluntary contributions for retirement plans                                     5c.        $           0.00             5               0.00
       Sd.   Required repayments of retirement fund loans                                     5d.        $           0.00             5               0.00
       Se,   Insurance                                                                        Se.        $         953.99             5               0.00
       St.   Domestic   support    obligations                                                5f.        $           0.00             5               0.00
       5g.   UnIon dues                                                                       5g.        5           0,00             5               0.00
       5h.   Other   deductions.   Specify:                                                   5h.+       5           0.00         +   S               0.00
 6,    Add the payroll deductions. Add lines Sa+5b+5c+5d+5e+5f+5g+5h.                         6.         5        3,817.04            $               0.00
 7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                    7.         S        8,682.96            $               0.00
 S.    List all other Income regularly received:
       8a.    Net Income from rental property and from operating a business,
              profession, or farm
              Attach a statement for each property and business showing gross
              receipts, ordinary and necessary business expenses, and the total
              monthly net income.                                                             Ba.        $        7,242.00            $               0.00
       Sb,    Interest and dividends                                                          Sb.        $            0.00            $               0.00
       Sc,    Family support payments that you, a non-filing spouse, or a dependent
              regularly receive
              Include alimony. spousal support, child support, maintenance, divorce
              settlement, and property settlement.                                            Sc.        $               0.00         $               0.00
       8d.    Unemployment compensation                                                       Sd.        $               0.00         $               0.00
       8e.    Social Security                                                                 Be.        $               0.00         $               0.00
       Sf.    Other government assistance that you regularly receive
              Include cash assistance and the value (if known) of any non-cash assistance
              that you receive, such as food stamps (benefits under the Supplemental
              Nutrition Assistance Program) or housing subsidies.
              Specify:                                                                        Sf.  $                     0.00         S               0.00
       8g.    Pension or retirement income                                                    8g. 5                      0.00         S               0.00
       Sh.   Other   monthly   income.   Specify:                                             8h.+ S                     0.00     +   5               0.00

 9.    Add all other Income. Add lines 8a+8b+8c8d+8e+8f+8g+Sh.                                9.     5            7,242.00            5                   0.00

 10. Calculate monthly income. Add line 7 ÷ line 9.                                         10. 5            15,924.96    +   S            0.00   =   S      15,924.96
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
 11    State all other regular contributions to the expenses that you lIst in Schedule J.
       include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
       other friends or relatives.
       Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
       Specify:                                                                                                                  11. +$                             0.00

 12. Add the amount In the last column of line 10 to the amount Inline 11. The result is the combined monthly income.
     Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
     applies                                                                                                                                12.   $          15,924.96
                                                                                                                                                  Combined
                                                                                                                                                  monthly Income
 13.   Do you expect an increase or decrease within the year after you file this form?
       Q     No.
       •     Yes. Explain: Debtor 2 started receiving $G84imonth in social security after the commencement of the within case




Official Form 1061                                                      Schedule I: Your Income                                                                  page 2
       Case 20-22860-GLT                       Doc 15        Filed 11/02/20 Entered 11/02/20 14:13:00                                Desc Main
                                                            Document     Page 36 of 65


Fill in this information to identify your case;

Debtor I              Rajeev Sharma                                                                          Check if this is;
                                                                                                             C An amended filing
Debtor 2              Vishnu Sharma                                                                   ;      C A supplement sho%sng postpetition chapter
(Spouse, if Wing)                                                                                                13 expenses as of the following date;

Un;ted States Bankruptcy Court for the;   WESTERN DISTRICT OF PENNSYLVANIA                                         MM / DD / YYYY

Case number         20-22860
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (If known). Answer every question.

ITht         Describe Your Household
1.    is this a Joint case?
       C No. Go to line 2.
       • Yes. Does Debtor 2 live In a separate household?
               • No
               C Yes. Debtor 2 must file Official Form 1 06J-2. Expenses for Separate Household of Debtor 2.
2.     Do you have dependents?            Q   No
                                                                                                                                       Does dependent
       Do not list Debtor 1 and           • Y es.    Fill cut this information for
                                                     each dependent
                                                                                     Dependent’s relationship to
                                                                                     Debtor I or Debtor 2
                                                                                                                       Dependent’s
                                                                                                                       age             live with you?
       Debtor 2.
                                                                                                                                       C    No
       Do not state the
       dependents names.                                                             daughter                          21              • Yes
                                                                                                                                       CNo
                                                                                                                                       C Yes
                                                                                                                                       C No
                                                                                                                                       C Ves
                                                                                                                                       CN0
                                                                                                                                       CYes
3.     Do your expenses include                    • No
       expenses of people other than
       yourself and your dependents?                 Yes

tFThP       Estimate Your Ongoing Monthly Expenses
 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy Is filed. If this Is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included It on Schedule I: Your Income
                                                                                                                            Your expenses
(Official Form 1061.)

4.     The rental or home ownership expenses for your residence. include first mortgage                                                     2 , 85 9.00
       payments and any rent for the ground or lot.                                                           4. $

       If not included inline 4:

       4a.   Real estate taxes                                                                               4a.   $                             0.00
       4b.   Property, homeowne?s, or renter’s insurance                                                     4b.   $                             0.00
       4c.   Home maintenance, repair, and upkeep expenses                                                   4c.   $                          200.00
       4d.   Homeowner’s association or condominium dues                                                     4d.   S                           17.00
5.     Additional mortgage payments for your residence, such as home equity loans                             5.   $                          360.00




Official Form 1D6J                                                      Schedule .1: Your Expenses                                                        page 1
      Case 20-22860-GLT                      Doc 15        Filed 11/02/20 Entered 11/02/20 14:13:00                                         Desc Main
                                                          Document     Page 37 of 65

Debtor 1     Rajeev Sharma
Debtor 2     Vishnu Sharma                                                                             Case number (if known)      20-22860

6.    Utilities:
      6a.     Electricity, heat, natural gas                                                                 6a.    5                              260.00
      6b.    Water, sewer, garbage collection                                                                6b.    $                               88.00
      6c.     Telephone, cell phone, Internet, satellite, and cable services                                 6c.    $                              370.00
      6d.     Other. Specify:                                                                                6d.    S                                 0.00
7.    Food and housekeeping supplies                                                                          7.    $                             700.00
8.    Childcare and children’s education costs                                                                8.    5                           5,250.00
9.    ClothIng, laundry, and dry cleaning                                                                     9.    $                             100.00
10.   Personal care products and services                                                                    10.    5                              75.00
11.   Medical and dental expenses                                                                            11.    $                              50.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                                           12. $                                 200.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                     13. $                                  50.00
14.   Charitable contributions and religious donations                                                       14. $                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                                   15a.    5                           1,167.00
      15b. Health insurance                                                                                 15b.    $                               0.00
      15c. Vehicle insurance                                                                                15c.    $                               0.00
      15d. Other insurance. Specfy:                                                                         15d.    $                               0.00
iS.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                               16. $                                    0.00
17.   Installment or lease payments:
      1 7a. Car payments for Vehicle 1                                                                      1 7a.   5                                 0.00
      1 7b. Car payments for Vehicle 2                                                                      1 7b.   5                                 0.00
      17c. Other. Specify:                                                                                   17c.   $                                 0.00
      17d. Other. Specify:                                                                                  17d.    $                                 0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
                                                                                                             1. $                                     0.00
      deducted from your pay online 5, Schedule?, Your Income (Official Form 1061).
19.   Other payments you make to support others who do not live with you.                                        $                                    0.00
    Specify:                                                                                                 19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule?: Your Income.
    20a. Mortgages on other property                                                     20a. $                                                 2,167.00
    20b.   Real estate taxes                                                             2Db. $                                                   903.00
    2Cc. Property, homeowner’s, or renter’s insurance                                    2Cc. $                                                     0.00
    20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
    20e. Homeowner’s association or condominium dues                                     20e. 5                                                 1,100.00
21. Other: Specify:     Timeshare                                                          21. +5                                                 525.00

22.   Calculate your monthly expenses
      22a. Add lines 4 through 21.                                                                                      5                   16,441.00
      22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 1 06J-2                             S
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                   5                   16,441.00
23.   Calculate your monthly net income,
      23a. Copy line 12 (your combined monthly income) from Schedule I.                                     23a. 5                             15,924.96
      23b. Copy your monthly expenses from line 22c above.                                                  23b. -5                            16,441.00

      23c.   Subtraa your monthly expenses from your monthly income.
                                                                                                            23c. $                                -516.04
             The result is your monthly net income.

24.   Do you expect an Increase or decrease In your expenses within the year after you file this form?
      For example, do you expect to finish pay:ng for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
      • No.
      D Yes.                Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
             Case 20-22860-GLT                          Doc 15         Filed 11/02/20 Entered 11/02/20 14:13:00                          Desc Main
                                                                      Document     Page 38 of 65




PHI In this Infonnaffon to Identify your case:
Debtor 1                  Rajeev Sharma
                          First Narn&                         Middle Name             Last Name

Debtor 2                  Vishnu Sharma
(Sposo if. fIL1QI         F rat Name                          Middle Name             tas Name


United States Bankruptcy Court for the:                  WESTERN DISTRICT OF PENNSYLVANIA

Case number            20-22860
fit knawnl
                                                                                                                                    O Check if this is an
                                                                                                                                        amended filing



Official Farm lO6Dec
Declaration About an Individual Debtor’s Schedules                                                                                                          12/15

If two married people are filIng together, both are equally responsible for supplying correct Information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement concealing property, or
obtainIng money or property by fraud In connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. § 152,1341,1519, and 3571.


                    Sign Below


       Did you pay or agree to pay someone who Is NOT an attorney to help you fill out bankruptcy forms?

       •No

       C      Yes. Name of person                                                                                 Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                  Declaration, and Signature (Official Form 119)


      Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
      that they are true and correct.

       X Is! Rajeev Sharma                                                            X   Is/ Vishnu Sharma
         Rajeev Sharma                                                                    Vishnu Sharma
         Signature of Debtor 1                                                            Signature of Debtor 2

             Date     November 2,2020                                                     Dale    November 2. 2020




Official Form iDoDec                                         Declaration About an Individual Debtor’s Schedules
Software cooyrig—: (ci 1996.2020 aest   case,   LLC .www :esase   m                                                                               Bess case Barilcinty
            Case 20-22860-GLT                      Doc 15           Filed 11/02/20 Entered 11/02/20 14:13:00                                 Desc Main
                                                                   Document     Page 39 of 65



 Fill In this Information to Identify your case:
 Debtor I                   Rajeev Sharma
                           First Name                      Middle Name                  Last Name
 Debtor 2                  Vishnu Sharma
 (Spouse if, filingl       First Name                      Middre Name                  Last Name

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF PENNSYLVANIA

 Case number           20-22860
 If knewn)                                                                                                                               Q Check if this is an
                                                                                                                                           amended filing


Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                               4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsIble for supplying correct
Information. If more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Iive Details About Your Marital Status and Where You Lived Before

1.     What Is your current marital status?

       •       Married
       C       Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

       •No
       C Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor I Prior Address:                                Dates Debtor I              Debtor 2 Prior Address;                              Dates Debtor 2
                                                               lived there                                                                      lived there

3. WithIn the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community pmped’’
states and territories include Arizona, California, Idaho! Louisiana, Nevada. New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

       •       No
       C       Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 10611).

 --              Explain the Sources of Your Income

4.     DId you have any Income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

       o       No
       •       Yes. Fill in the details.

                                                  Debtor 1                                                       Debtor 2
                                                  Sources of income                Gross income                  Sources of Income               Gross Income
                                                  Check all that apply.            (before deductions and        Check all that apply.           (before deductions
                                                                                   exclusions)                                                   and exclusions)
From January 1 of current year until              • Wages, cornmissions,                     $112,500.00         C Wages, commissions,                           $0.00
the date you filed for bankruptcy:                bonuses, tips                                                  bonuses, tips

                                                  C Operating a business                                         C Operating a business




Official Form 107                                    Statement of Financial AffaIrs for Individuals Filing for Bankruptcy                                         page I
Scftware copyright (c) 1996-2020 Best case, LLc www bestcase.com
                                             -                                                                                                       Best case Bankruptcy
          Case 20-22860-GLT                                   Doc 15           Filed 11/02/20 Entered 11/02/20 14:13:00                                    Desc Main
                                                                              Document     Page 40 of 65
 Debtor 1      RaJeev Sharma
 Debtor 2      Vishnu Sharma                                                                                         Case number       lifknown)   2022860


                                                          Debtor I                                                          Debtor 2
                                                          Sources of Income                   Gross income                  Sources of Income                 Gross Income
                                                          Check all that apply.               (before deductions and        Check all that apply.             (before deductions
                                                                                              exclusions)                                                     and exclusions)
 For last calendar year:                                  • Wages, commissions,                           $69,850.00        C Wages, commissions,                            $0.00
 (January Ito December 31,2019)                                                                                             bonuses, tips
                                                          bonuses, tips
                                                          C     Operating a business                                        C   Operating a business

 For the calendar year before that:                       • Wages, commissions,                         5117,1 98.00        C Wages, commissions,                            $0.00
 (January 1 to December31, 2018)                          bonuses, tips                                                     bonuses, tips

                                                          C Operating         a business                                    C   Operating a busmess


5.    Did you receive any other Income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments: pensions; rental income; interest; dividends; money collected from lawsuits; royalties: and gambling and lottery
      winnings. if you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

      DNo
      •      Yes. Fill in the details.

                                                         Debtor I                                                           Debtor 2
                                                         Sources of income                    Gross Income from             Sources of Income                 Gross income
                                                         Describe below,                      each source                   Describe below.                   (before deductions
                                                                                              (before deductions and                                          and exclusions)
                                                                                              exclusions)
 From January 1 of current year until                    Rental Income                                    $61,359.18
 the date you filed for bankruptcy:

 For last calendar year:                                 Rental Income                                    $39,400.00
 (January 1 to December 31,2019)

 For the calendar year before that:                      Rental Income                                    $35,142.00
 (January 1 to December 31, 2018


iiia List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor l’s or Debtor 2’s debts primarily consumer debts7
      • No. Neither Debtorl nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as ‘incurred by an
                 individual primarily for a personal, family, or household purpose.’

                     During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $5,825’ or more?
                      • No.      Go to line 7.
                      o  Yes     List below each creditor to whom you paid a total of $6,825’ or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     ‘Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.
      0      Yes. Debtor I or Debtor 2 or both have primarily consumer debts.
                  During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                      0    No.       Go to line 7.
                      0 Yes          List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                     include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                     attorney for this bankruptcy case.


       Creditors Name and Address                                         Dates of payment            Total amount          Amount you             Was this payment for
                                                                                                              paid            still owe


Official Form 107                                               Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 2
Software Copyright (c) 1 996-2020 Sesi case, Lic   -   4w,v   bosicase corn                                                                                       flest case Bankruptcy
           Case 20-22860-GLT                         Doc 15           Filed 11/02/20 Entered 11/02/20 14:13:00                                 Desc Main
                                                                     Document     Page 41 of 65
  Debtor 1      Rajeev Sharma
  Debtor 2      Vishnu Sharma                                                                               Case number             20-22860

 7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an Insider?
       Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
       of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
       a business you operate as a sole proprietor. ii U.S.C. § 101. Include payments for domestic support obligations, such as child support and
       alimony.

       •     No
       D     Yes. List all payments to an insider.
        Inside?s Name and Address                                   Dates of payment         Total amount          Amount you       Reason for this payment
                                                                                                     paId            still owe
 8,    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
       insider?
       Include payments on debts guaranleed or cosigned by an insider.

       •No
       D Yes. List all payments to an insider
        Insiders Name and Address                                   Dates of payment         Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include credito?s name
IFTht Identify Legal Actions, Repossessions, and Foreclosures

9.    WithIn 1 year before you filed for bankruptcy, were you a party In any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract dispules.

       ONo
       • Yes. Fill in the details.
       Case title                                                   Nature of the case      Court or agency                         Status of the case
       Case number
       SEE ATTACHED LIST                                                                                                            D Pending
                                                                                                                                    C On appeal
                                                                                                                                    C Concluded


10. WithIn 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    check all that apply and fill in the details below.

      •      No.Gotolinell.
      o      Yes. Fill in the information below.
       Creditor Name and Address                                    Describe the Property                                    Date                        Value of the
                                                                                                                                                            properly
                                                                    Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, Including a bank or financial Institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
    • No
    C Yes. Fill in the details.
       Creditor Name and Address                                Describe the action the creditor took                        Date action was                 Amount
                                                                                                                             taken
12. Within 1 year before you filed for bankruptcy, was any of your property In the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?
      •     No
      C     Yes




Official Form 107                                     Statement of Financial Affairs for Individuals FilIng for Bankruptcy                                      pageS
Software copyright Ic) 1996’2020 Best Case! tIC w.N,.bestcase.com
                                              -
                                                                                                                                                    Best Case Bankruptcy
          Case 20-22860-GLT                         Doc 15           Filed 11/02/20 Entered 11/02/20 14:13:00                                    Desc Main
                                                                    Document     Page 42 of 65
 Debtor 1      Rajeev Sharma
 Debtor 2      Vishnu Sharma                                                                               Case number       {f known)   202286O

1ETh1         List Certain Gifts and Contributions

13. Within 2 yearn before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
    • No
      o  Yes. Fill in the details for each gift.
        Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                     Value
        per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
    • No
      o Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                            Dates you                          Value
       more than $600                                                                                                          contributed
       Charity’s Name
       Address (Number. Street, city, State and zc code)

I1iI          List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

      •     No
      0     Yes. Fill in the details.
        Describe the property you lost and                  Describe any Insurance coverage for the loss                       Date of your         Value of property
        how the loss occurred                               Include the amount that insurance has paid. List pending           loss                              lost
                                                            insurance claims on line 33 of Schedule NB: Property.

I2Tht List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

      0     No
      •     Yes. Fill in the details.
       Person Who Was Paid                                            DescrIption and value of any property                    Date payment                Amount of
       Address                                                        transferred                                              or transfer was              payment
       Email or website address                                                                                                made
       Person Who Made the Payment, If Not You
       RobertO Lampl Law Office                                       Attorneys’s Fees and Costs                               September                   $6,000.00
       Benedum Trees Building                                                                                                  2020
       223 Fourth Avenue, 4th Floor
       Pittsburgh, PA 15222


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed online 16.

      •     No
      o     Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                    Date payment                Amount of
       Address                                                        transferred                                              or transfer was              payment
                                                                                                                               made




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 4
Software copyright Ic) 1996-2020 Best case, Lic yyw bestcass corn
                                              .                                                                                                       Best case Bankruptcy
            Case 20-22860-GLT                            Doc 15          Filed 11/02/20 Entered 11/02/20 14:13:00                                 Desc Main
                                                                        Document     Page 43 of 65
    Debtor 1      Rajeev Sharma
    Debtor2       Vishnu Sharma                                                                                     Case number(,fkncwr.)   20-22860

  18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
      transferred in the ordInary course of your business or financial affairs?
      Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property), Do not
      include gifts and transfers that you have already listed on this statement.
      • No
        o  Yes. Fill in the details.
         Person Who Received Transfer                                        Description and value of                  Describe any property or        Date transfer was
         Address                                                             property transferred                      payments received or debts      made
                                                                                                                       paid in exchange
         Person’s relationship to you

 19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
     beneficiary? (These are often called asset-protection devices.)
     • No
     0 Yes, Fill in the details.
         Name of trust                                                       Description and value of the property transferred                         Date Transfer was
                                                                                                                                                       made
    -.:         List of Certain Financial Accounts, Instruments Safe Deposit Boxes, and Storage Units

 20. Within 1 year before you filed for bankruptcy were any financial accounts or instruments held In your name, or for your benefit, closed,
     sold, moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; shares In banks, credit unions, brokerage
     houses, pension funds, cooperatives, associations, and other financial institutions,
     • No
       o  Yes, Fill in the details,
        Name of Financial Institution and                               Last 4 dIgits of              Type of account or      Date account was              Last balance
        Address (Number, Street, city, State and ZIP                    account number                Instrument              closed, sold,             before closing or
        code)
                                                                                                                              moved, or                          transfer
                                                                                                                              transferred
 21.   Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
       cash, or other valuables?

       •No
       0 Yes. Fill In the details.
        Name of Financial Institution                                       Who else had access to it?             Describe the contents                Do you still
                             city, State and ZIP code)
        Address Number, Street,                                             Address Number, Street, city,                                               have it?
                                                                            state and ZIP code)

22.    Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

       •       No
       El      Yes. Fill in the details.
        Name of Storage Facility                                            Who else has or had access             Describe the contents                Do you Still
        Address (Number, Street, city. State and ZIP coda)                  to it?                                                                      have It?
                                                                            Address Number, Street.       city.
                                                                            State and ZIP Code)

1FTh1           Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for, or hold in trust
    for someone.

       •     No
       C     Yes. Fill In the details.
        Owne?s Name                                                         Where Is the property?                 Describe the property                             Value
       Address (Number, Street. city. State end ZIP codel                   (Number, Street, city, State end ZIP
                                                                            code)

IFThII Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

•      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
Official Form 107                                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 5
Software Copyright   (C)   1996-2020 Seal Case, LLC vcw beatcase corn
                                                   .
                                                                                                                                                         Deal Case Bankrupicy
           Case 20-22860-GLT                               Doc 15           Filed 11/02/20 Entered 11/02/20 14:13:00                                    Desc Main
                                                                           Document     Page 44 of 65
  Debtor 1       Rajeev Sharma
  Debtor2        Vishnu Sharma                                                                                           Case number   W known)   20-22860

       toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
       regulations controlling the cleanup of these substances, wastes, or material.
 •     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
       to own, operate, or utilize it, Including disposal sites.
 •     HazardoUS material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance
       hazardous material, pollutant, contaminant, or similar term.

 Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

       •     No
       D     Yes. Fill in the details.
        Name of site                                                          Governmental unit                             Environmental law, if you         Date of notice
        Address Number, Stre.t, City, state and ZIP           code)           Address (Number, Stre.t. City. Slate and      know it
                                                                              ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

       •     No
       o     Yes. Fill in the details.
        Name of site                                                          Governmental unit                             Environmental law, If you         Date of notice
       Address (Number, Street,         City, State and ZIP code)             Address (Number, Street. city, state and      know It
                                                                              ZIP code)

26. Have you been a party In any judicial or administrative proceeding under any environmental law? Include settlements and orders.

       •     No
       0     Yes. Fill In the details.
        Case Title                                                            Court or agency                            Nature of the case                   Status of the
        Case Number                                                           Name                                                                            case
                                                                              Address (Number, Street, City,
                                                                              State and ZIP Code)


IFThI         Give Details About Your Business or Connections to Any Business

27. WithIn 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
             0   A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
             C A member of a limited liability company (LLC) or limited liability                        partnership (LLP)
             O A partner In a partnership
             0 An officer, director, or managing executive of a corporation
             • An owner of at least 5% of the voting or equity securities of a corporation

      0      No. None of the above applies. Go to Part 12.
      •      Yes. Check all that apply above and fill in the details below for each business,
       Business Name                                                   Describe the nature of the business                   Employer Identification number
       Address                                                                                                               Do not include Social Security number or ITIN.
        Number, Street,   city.   Slate and ZIP Codel                  Name of accountant or bookkeeper
                                                                                                                             Dates business existed
       VideoMining Corporation                                         Data    Analytics                                     EiN:      XX-XXXXXXX
       402 S Alien St
       State College, PA 16801                                                                                               From-To Janua 2000- present




Official Farm 107                                             Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 6
Software Copyright Ic) 1996-2020 Best Case, LLC    -   Mvw bestoase corn                                                                                       Best Case Bankruptcy
            Case 20-22860-GLT                             Doc 15           Filed 11/02/20 Entered 11/02/20 14:13:00                                  Desc Main
                                                                          Document     Page 45 of 65
 Debtor 1         Rajeev Sharma
 Debtor 2         Vishnu Sharma                                                                                   Case number       (Uknown)   20-22860

28. Within 2 years before you filed for bankruptcy, did you give a financIal statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

       •       No
       D       Yes. Fill in the details below.
           Name                                                       Date Issued
           Address
           Number. Street, City. Slate and ZiP Code)

IflP3             Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250000, or imprisonment for up to 20 years, or both.
18 U.S.C. § 152,1341,1519, and 3571.

 1sfRajeev Sharma                                                              Is! Vishnu Sharma
 Rajeev Shaana                                                                 Vishnu Sharma
 Signature of Debtor I                                                         Signature of Debtor 2

 Date        November 2, 2020                                                  Date      November 2,2020

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
• No
C Yes
Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
• No
C Yes. Name of Person         Attach the Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).




Official   Form   107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 7
Software Copyright      ()   1996-2020 Best case, Lic Vow bestcase corn                                                                                   Beat case Bankruptcy
                                        Litigation involving VideoMining & Rajcev Sharma

:‘,ftj,.rc                1ha                              tc                      C4I     ri..rq.ire    —   tr’          : fltfl*
IN THE COURT OF COMMON    Bower Law Associates             American Express Bank, FSB      $158,091.58       Civil Complaint   Contract Dispute
PLEAS OF CENTRE COUNTY,   403 S. Allen Street, Suite 210                                                     Filed Dec. 18,
PENNSYLVANIA              State College, PA 16801                   v.                                       2017
                                                           Rajeev Sharma
                                                                     -
                                                                                                                                                                         Case 20-22860-GLT




                                                           NO. 2017 4404

IN THE COURT OF COMMON    Bower Law Associates             Direct Capital, a division of   $126,687.29       Civil Complaint   Contract Dispute
PLEAS OF CENTRE COUNTY,   4035. Allen Street, Suite 210    CIT Bank, N.A.,                                   Filed Oct. 2g.
PENNSYLVANIA              State College, PA 16801                                                            2018
                                                                                                                                                                         Doc 15




                                                                     v.

                                                           VideoMining Corp. &
                                                           Rajeev Sharma
                                                                                                                                                    Document




                                                                     -
                                                           NO. 2018 4323
IN THE COURT OF COMMON    Bower Law Associates             Ascentium Capital LLC           119,656.60        Civil Complaint   Contract Dispute &
PLEAS OF CENTRE COUNTY,   403 5. AlIen Street, Suite 210                                                     Filed April 4,    Replevin
PENNSYLVANIA              State College, PA 16801                             v.                             2019

                                                           VideoMining, Corp. & Rajeev
                                                           Sha r ma

                                                           No. 2019-1220
                                                                                                                                                                 Page 46 of 65




IN THE COURT OF COMMON    Bower Law Associates             Leaf Capital Funding, LLC       $146,810.30       Civil Complaint   Contract Dispute &
PLEAS OF CENTRE COUNTY,   4035. AlIen Street, Suite 210                                                      Filed July 17,    Replevin
PENNSYLVANIA              State College, PA 16801          v.                                                2019

                                                           VideoMining, Corp. & Hajeev
                                                           Sli a rma

                                                           No. 2019-2383
                                                                                                                                                     Filed 11/02/20 Entered 11/02/20 14:13:00
                                                                                                                                                                         Desc Main




                                                                          1
            Case 20-22860-GLT                           Doc 15           Filed 11/02/20 Entered 11/02/20 14:13:00                Desc Main
                                                                        Document     Page 47 of 65

  Fill In this Information to IdentIfy your case:
  Debtor 1                      Rajeev Sharma
                                First Name                      Middle Name                Lest Name
 Debtor 2                       Vishnu Sharma
 csse ii. Ii’                   Fral Nars                       Mdle Name                  Lass Name

  United States Bankruptcy Court for the:                 WESTERN DISTRICT OF PENNSYLVANIA

 Case number               20-22860
    known
                                                                                                                            C Check if this is an
                                                                                                                              amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                   12115

If you are an individual filing under chapter?, you must fill out this form if:
• creditors have claims secured by your property, or
• you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause, You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together In a joint case, both are equally responsible for supplying correct Information. Both debtors must
          sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (If known).

II              List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part I of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1060) fill in the
   information below.
    Identify the creditor and the property that Is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?


    Creditor’s             BB&T                                               C Surrender the property.                     CNo
    name:                                                                     C Retain the property and redeem it.
                                                                              C Retain the property and enter into a        • Yes
    Description of            2391 Shagbark Court State                          Reaffirmation Agreement.
    property                  College, PA 16803 Centre                        • Retain the property and [explain]:
    securing debt:            County
                                                                               make current payments


    Creditor’s         BB&T                                                   C Surrender the properly.                     •   No
    name:                                                                     C Retain the property and redeem it.
                                                                              C Retain the property and enter into a        C Yes
    Description of            403 South Allen Street Suite 101                  Reaffirmation Agreement.
    property                  State College, PA 16801 Centre                  • Retain the property and [explain]:
    securing debt:            County
                                                                               make current payments


    Credilo?s          Enterprise Bank                                        C Surrender the property.                     C No
    name:                                                                     C Retain the property and redeem it,
                                                                              C Retain the property and enter into a        S Yes
    Description of            2391 Shagbark Court State                         Reaffirmation Agreement,
    property                  College, PA 16603 centre                        U Retain the property and [explain]:
                              County

Official Form 108                                           Statement of Intention for Individuals Filing Under Chapter 7                           page 1
Soliware copyright   tel   1 996-2D20 Best case, LLC YNM.bestcase 0Dm
                                                   -                                                                                    Best case Bankruptcy
         Case 20-22860-GLT                          Doc 15            Filed 11/02/20 Entered 11/02/20 14:13:00                                  Desc Main
                                                                     Document     Page 48 of 65

 Debtor 1      Rajeev Sharma
 Debtor 2      Vishnu Sharma                                                                              Case number   (if known)    20-22860

    securing debt:                                                          make current payments


    Creditors       Enterprise Bank                                        C Surrender the property.                                      • No
    name:                                                                  C Retain the property and redeem it.
                                                                           C Retain the property and enter into a                         C Yes
    Description of      403 South Allen Street Suite 101                       Reaffirmation Agreement.
    property            State College, PA 16801 Centre                     • Retain the property and [explain]
    securing debt:      County                                              make current payments


    Creditor’s     SunTrust Bank                                           C Surrender the property.                                      C    No
    name:                                                                  C Retain the property and redeem it,
                                                                           C Retain the property and enter into a                         • Yes
    Description of      2391 Shagbark Court State                              Reaffirmation Agreement.
    property            College, PA 16803 Centre                           • Retain the property and [explain]:
    securing debt:      County                                              make current payments

1F1w       List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed In Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(pfl2).

 Describe your unexpired personal property leases                                                                                    Will the lease be assumed?

 Lessor’s name:                                                                                                                      C   No
 Description of leased
 Property:                                                                                                                           C   Yes

 Lessor’s name:                                                                                                                      C   No
 Description of leased
 Property:                                                                                                                           C   Yes

 Lessor’s name:                                                                                                                          No
 Description of leased
 Property:                                                                                                                           C   Yes

 Lessor’s name:                                                                                                                      C   No
 Description of leased
 Property:                                                                                                                           C   Yes

 Lessor’s name:                                                                                                                      C   No
 Description of leased
 Property:                                                                                                                           C   Yes

 Lessors name:                                                                                                                       C   No
 Description of leased
 Property:                                                                                                                           C   Yes

 Lessor’s name:                                                                                                                      C   No
 Description of leased
 Property:                                                                                                                               Yes

inwa Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                             page 2

Software copyright Ic) 1996-2020 Best case, LLC M’wv.besicase corn
                                               -                                                                                                      Best case Bankruptcy
          Case 20-22860-GLT                         Doc 15           Filed 11/02/20 Entered 11/02/20 14:13:00                     Desc Main
                                                                    Document     Page 49 of 65

 Debtor 1      Rajeev Sharma
 Debtor 2      Vishnu Sharma                                                                       Case number   Ofkncwn)   20-22860

property that is subject to an unexpired lease.

 X     isI Rajeev Sharma                                                           X Is! Vishnu    Sharma
       Rajeev Sharma                                                                  Vishnu Sharma
       Signature of Debtor 1                                                          Signature of Debtor 2

       Date         November 2, 2020                                               Date    November 2, 2020




Official Form 108                                      Statement of Intention br Individuals Filing Under Chapter 7                                page 3

Software Copyright Ic) 1996-2020 Best Case! LLC www beatcase corn
                                              -                                                                                        Boat Case Bankruptcy
                 Case 20-22860-GLT                     Doc 15     Filed 11/02/20 Entered 11/02/20 14:13:00                                         Desc Main
                                                                 Document     Page 50 of 65


 Fill in this information to       identify   your case:                                               Check one box only as directed In this form and in Form
                                                                                                       122A-lSupp:
 Debtor 1                  Rajeev Sharma

 Debtor 2                 Vishnu Sharma                                                                     •   1. There is no presumption of abuse
 (Soouse. if fil.n;l

 United States Bankruptcy Court for the.               Western Distri of Pennsylvania
                                                                                                            C   2. The calculation to determine if a presumption of abuse
                                                                                                                    applies will be made under Chapter 7 Means Test
                                                                                                                    Calculation (Official Form 12242).
 Case number              20-22660
 (I’   kio*iil                                                                                              C   3. The Means Test does not apply now because of
                                                                                                                    qualified military service but it could apply later.

                                                                                                            C   Check    if this   is an amended filing

Official Form 122A 1                          -




Chapter 7 Statement of Your Current Monthly Income                                                                                                                         04/20
Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for being accurate, If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (If known). If you believe that you are exempted from a presumption or abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of ExemptIon from Presumption of Abuse Under 707(b) (2) (Official Form 122A-lSupp) with this loan.
 F1I                  Calculate Your Current Monthly Income

       1.   What is your marital and filing status? Check one only.
            D    Not married. Fill out Column A, lines 2-11
            C    Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
            D    Married and your spouse is NOT filing with you. You and your spouse are:
                 C   Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                 C   Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                     penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                     living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 7D7(b)(7)(B).
        Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U SC. §
        101(1 OA) For example, if you are fifing on September 15, the 6’month period would be March 1 through August 31 if the amount of your monthly income varied during
        theG months, add the income for all 6 months and divide the total by 6 Fill in the result. Do not include any income amount more than once. For example, if bath
        spouses awn the same rental property, put the income from that property in one column only tf you have nothing to report far any tine, write $0 in the space
                                                                                                            Column A                    Column B
                                                                                                            Debtor I                    Debtor 2 or
                                                                                                                                        non-filing spouse
   2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
            payroll deductions).                                                                            $                           $
   3. Alimony and maintenance payments. Do not include payments from a spouse if
      Column S is filled in.                                                                                $                           S
   4.       All amounts from any source which are regulariy paid for household expenses
            of you or your dependents, including child support. Include regular contributions
      from an unmarried partner, members of your household, your dependents, parents,
      and roommates. include regular contributions from a spouse only if Column B is not
      filled in. Do not include payments you listed on line 3.                                              $                           $
   5. Net income from operatIng a business, profession, or farm
                                                                                     Debtor I
                            all deductions)
            Gross receipts (before                             $
      Ordinary and necessary operating expenses               -s
      Net monthly income from a business, profession, or farm $                           Copy here    ->   $                           S
   6. Net income from rental and other real property
                                                                                     Debtor 1
            Gross receipts (before all deductions)                         $
            Ordinary and necessary operating expenses
            Net monthly income from rental or other real property                         Copy here    ->   $                           $
                                                                                                            $                           $
   7.       Interest, dividends, and royalties




Official Form 1 22A-1                                      Chapter 7 Statement of Your Current       Monthly Income                                                  page 1
Soltware copyright tc) 1996’2020 Best case, LLC - www beslcase cam                                                                                        Best case Bankruptcy
           Case 20-22860-GLT                       Doc 15    Filed 11/02/20 Entered 11/02/20 14:13:00                                           Desc Main
                                                            Document     Page 51 of 65
 Oebor           Rajeev Sharma
 Deb:0r2         Vishnu Sharma                                                                          Case rtanbe’   ‘   known)   20-22860


                                                                                                    Column A                        Column B
                                                                                                    Debtor 1                        Debtor 2 or
                                                                                                                                    non-filing spouse
   8.    Unemployment compensation                                                           $                                      $
         Do not enter the amount if you contend that the amount received was a benefit under
         the Social Security Act. Instead, list it here:
            For you                                          $
            For your spouse                                  $
  9.   Pension or retirement income. Do not include any amount received that was a
       benefit under the Social Security Act. Also, except as stated in the next sentence, do
       not include any compensation, pension, pay, annuity, or allowance paid by the
       United States Govemment in connection with a disability, combat-related injury or
       disability, or death of a member of the uniformed services. If you received any retired
       pay paid under chapter 61 of title 10, then include that pay only to the extent that it
       does not exceed the amount of retired pay to which you would otherwise be entitled
       if retired under any provision of title 10 other than chapter 61 of that title.                                              $
   10. Income from all other sources not listed above. Specify the source and amount.
       Do not include any benefits received under the Social Security Act: payments made
       under the Federal law relating to the national emergency declared by the President
       under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the
       coronavirus disease 2019 (COVID-19): payments received as a victim of a war
       crime, a crime against humanity, or international or domestic terrorism: or
       compensation pension, pay, annuity, or allowance paid by the United States
       Government in connection with a disability, combat-related injury or disability, or
       death of a member of the uniformed services. If necessary, list other sources on a
       separate page and put the total below.
                                                                                                    $                               $
                                                                                                    $                               $
                    Total amounts from separate pages, if any.                                  +   $                               $
  11. Calculate your total current monthly income. Add lines 2 through 10 for
                                                                                                                       + 5
      each column, Then add the total for Column A to the total for Column B                $
                                                                                                                                                  1$
                                                                                                                                                       Total current monthly
                                                                                                                                                       Income
 lPTW              Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
        12a, Copy your total current monthly income from line 11                                             Copy line 11 here=>                   $

                 Multiply by 12 (the number of months in a year)                                                                                        x   12
        12b. The result is your annual income for this part of the form                                                                   12b. :


  13. Calculate the median family income that applies to you. Follow these steps:
        Fill in the state in which you live.

        Fill in the number of people in your household.

        Fill in the median family income for your state and size of household,                                                            13.      $
        To find a list of applicable median income amounts, go online using the link specified in the separate instructions
        for this form. This list may also be available at the bankruptcy clerk’s office.
  14. How do the lines compare?
        1 4a.      C    line 1 2b is less than or equal to line 13. On the lop of page 1, check box 1. There is no presumption of abuse.
                        Go to Pad 3. Do NOT fill out or file Official Form 122A-2.
        14b.       C    Line 12b is more than line 13. On the top of page 1, check box 2. The presumption of abuse is determined by Form 122,4-2.
                        Go to Part 3 and fill out Form 122A—2.
  F1Th’           Sign Below
                By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

                X Isi Rajeev Sharma                                                  X Is! Vishnu Sharma
                   Rajeev Sharma                                                         Vishnu Sharma
Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                         page 2
Software copyright (c) 1996.2020 Best Case, LLC www beatcase corn
                                               -
                                                                                                                                                            Best Case Bankruptcy
             Case 20-22860-GLT                      Doc 15           Filed 11/02/20 Entered 11/02/20 14:13:00                               Desc Main
                                                                    Document     Page 52 of 65
  Debto’ 1      Rajeev Sharma
  Debtor 2      Vishnu Sharma                                                                         Case number   (if known)   20-22860
                     Signature of Debtor 1                                                 Signature of Debtor 2
             Date November 2, 2020                                                    Date November 2, 2020
                     MM/DD IYYYY                                                           MM/DD IYYYY
                 If you checked line 14a, do NOT fill out or file Form 122A-2.
                 If you checked line 14b, fill out Farm 122A-2 and file it with this form.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                            page 3
Software Copyright Ic) 1996-2020 Best Case, LLC wvv beatcase corn
                                              -
                                                                                                                                                Best Case Bankruptcy
         Case 20-22860-GLT                  Doc 15      Filed 11/02/20 Entered 11/02/20 14:13:00                                 Desc Main
                                                       Document     Page 53 of 65


 Fill in this Information to identify your case:

 Debtor 1          Rajeev Sharma                          —.__________




 Debtor 2           Vishnu Sharma
 (Spouse, if filing)

 United States Bankruptcy Court for the:    Western District of Pennsylvania

 Case number       20-22860                                                                   9 Check if this is an amended filing
 (if known)



Official Form 122A- lSupp
Statement of Exemption from Presumption of Abuse Under                                                            §   707(b)(2)                        12115
File this supplement together with Chapter 1 Statement of Your Current Monthly Income (Official Form 1 22A-1), if you believe that you am
exempted from a presumption of abuse. Be as complete and accurate as possible. If two married people are filing together, and any of the
exclusions in this statement applies to only one of you, the other person should complete a separate Form 1 22A-1 If you believe that this is
required by 11 U.S.C. § 707(b)(2)(C).

iFtS           Identify the Kind of Debts You Have

  1.   Are your debts primarily consumer debts? Consumer debts are defined in 11 USC. § 101(8) as “incurred by an individual primarily for a
       personal, family, or household purpose.” Make sure that your answer is consistent with the answer you gave at line 15 of the Volunta,y Petition for
       Individuals Filing for Bankruptcy (Official Form 1).

       • No.    Go to Form 12241; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then submit this
                supplement with the signed Form 1 22A-1.
       C Yes. Go to Part 2.

IFIIWa         DetermIne Whether Military Service Provisions Apply to You

  2.   Are you a disabled veteran (as defined in 38 U.S.C.   § 3741(1))?
       C No. Go to line 3.
       C Yes. Did you incur debts mostly while you were on active duty or while you were performing a homeland defense activity?
              10 U.S.C. § 101(d)(1): 32 U.S.C. § 9010).
          C No. Go to line 3.
          C Yes. Go to Form 122A-1: on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then
                      submit this supplement with the signed Form 12241.

  3.   Are you or have you been a Reservist or member of the National Guard?
       C No, Complete Form 1 22A-1. Do not submft this supplement.
       C Yes. Were you called to active duty or did you perform a homeland defense activity? 10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
           C No. Complete Form 122A-1. Do not submit this supplement.
           C Yes. Check any one of the following categories that applies:
                                                                                              If you checked one of the categories to the left, go to Form
                 C    I was called to active duty after September 11, 2001, for at least      1 22A-1 On the top of page 1 of Form 1 22A-1, check box 3,
                      90 days and remain on active duty.                                      The Means Test does not apply now, and sign Part 3. Then
                                                                                              submit this supplement with the signed Form 1 22A-1. You
                 C    I was called to active duty after September 11,2001, for at least       are not required to fill out the rest of Official Form 122A-1
                      90 days and was released from active duty on                            during the exclusion period. The exclusion period means
                      which is fewer than 540 days before I file this bankruptcy case.        the time you are on active duty or are performing a
                                                                                              homeland defense activity, and for 540 days afterward. 11
                 C    I am performIng a homeland defense activity for at least 90 days.       U C § 7o7(b)(2)(D)oi)
                 C    I performed a homeland defense activity for at least 90 days,
                      ending on                        is fewer than 540 days before I        If your exclusion period ends before your case is closed,
                      file this bankruptcy case,                                              you may have to file an amended form later.




Official Form 1 22A-1 Supp                   Statement of Exemption from Presumption of Abuse Under     § 707(b)(2)                              page 1
Scitware copight It) 19962O2O Best Case, LLC swnv bestcase corn
                                       -                                                                                                  Best case Bankruptcy
          Case 20-22860-GLT                               Doc 15         Filed 11/02/20 Entered 11/02/20 14:13:00                  Desc Main
                                                                        Document     Page 54 of 65

 Notice Required by 11 u.s.c. § 342(b) for
 Individuals Filing for Bankruptcy (Form 2010)


                                                                                                Chapter 7:         Liquidation
  This notice is for you if:
                                                                                                        $245      filing fee
          You are an individual filing for bankruptcy,
          and                                                                                            $75      administrative fee

          Your debts are primarily consumer debts.                                              +        S15      trustee surcharge
          Consumer debts are defined in ii U.S.C.
          § 101(8) as ‘incurred by an individual                                                        $335      total fee
          primarily for a personal, family! or
          household purpose.”                                                                   Chapter 7 is for individuals who have financial
                                                                                                difficulty preventing them from paying their debts
                                                                                                and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                                  property to be used to pay their creditors. The
 individuals                                                                                    primary purpose of filing under chapter 7 is to have
                                                                                                your debts discharged. The bankruptcy discharge
  Individuals who meet the qualifications may file under                                        relieves you after bankruptcy from having to pay
  one of four different chapters of Bankruptcy Code:                                            many of your pre-bankruptcy debts. Exceptions exist
                                                                                                for particular debts, and liens on property may still
         Chapter 7        -   Liquidation                                                       be enforced after discharge. For example, a creditor
                                                                                                may have the right to foreclose a home mortgage or
         Chapter 11           -   Reorganization                                                repossess an automobile.

         Chapter 12 -Voluntary repayment plan                                                   However, if the court finds that you have committed
                    for family farmers or                                                       certain kinds of improper conduct described in the
                     fishermen                                                                  Bankruptcy Code, the court may deny your
                                                                                                discharge.
         Chapter 13           -Voluntary repayment plan
                              for individuals with regular                                      You should know that even if you file chapter 7 and
                              income                                                            you receive a discharge, some debts are not
                                                                                                discharged under the law. Therefore, you may still
                                                                                                be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                                  most taxes;
 chapter.
                                                                                                    most student loans;

                                                                                                    domestic support and property settlement
                                                                                                    obligations;




Notice Required by II     u.s.c. §   342(b) for individuals Filing for Bankruptcy (Form 2010)                                                      page 1
Software Copyright Ic) 1996.2020 Best Case! LLC   .   V besicase corn                                                                  Best Case Bankruptcy
          Case 20-22860-GLT                                   Doc 15           Filed 11/02/20 Entered 11/02/20 14:13:00              Desc Main
                                                                              Document     Page 55 of 65


         most fines, penalties, forfeitures, and criminal                                       your income is more than the median income for your
         restitution obligations; and                                                           state of residence and family size, depending on the
                                                                                                results of the Means Test, the U.S. trustee! bankruptcy
         certain debts that are not listed in your bankruptcy                                   administrator, or creditors can file a motion to dismiss
         papers.                                                                                your case under § 707(b) of the Bankruptcy Code. If a
                                                                                                motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                            be dismissed. To avoid dismissal, you may choose to
                                                                                                proceed under another chapter of the Bankruptcy
         fraud or theft;                                                                        Code.

         fraud or defalcation while acting in breach of                                         If you are an individual filing for chapter 7 bankruptcy,
         fiduciary capacity;                                                                    the trustee may sell your property to pay your debts,
                                                                                                subject to your right to exempt the property or a portion
         intentional injuries that you inflicted; and                                           of the proceeds from the sale of the property. The
                                                                                                property, and the proceeds from property that your
         death or personal injury caused by operating a                                         bankruptcy trustee sells or liquidates that you are
         motor vehicle, vessel, or aircraft while intoxicated                                   entitled to, is called exempt property. Exemptions may
         from alcohol or drugs.                                                                 enable you to keep your home1 a car, clothing, and
                                                                                                household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                          the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                             Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                              you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 1 22A—1) if you are an                                           as Exempt (Official Form 1OSC). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                         property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                            proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                        Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 1 22A—2).
                                                                                                            $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                                 +           $550    administrative fee
 Calculation (Official Form 122A—2). The calculations on
                                                                                                            $1,717    totalfee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                                Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                                but is also available to individuals, The provisions of
 unsecured creditors. If
                                                                                                chapter 11 are too complicated to summarize briefly.




Notice Required by II     u.s.c. §   342(b) tor individuals Filing tar Bankruptcy (Form 2010)                                                             page 2
Software Copyr,ght (c) 1996-2020 Best Case, LLC   -   5wA11   beatcase corn                                                                  Best Case Bankruptcy
         Case 20-22860-GLT                         Doc 15            Filed 11/02/20 Entered 11/02/20 14:13:00                      Desc Main
                                                                    Document     Page 56 of 65

         Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. § 152, 1341, 1519, and 3571.



                                                                                               Under chapter 13, you must file with the court a plan
 chapter 12: Repayment plan for family                                                         to repay your creditors all or part of the money that
             farmers or fishermen                                                              you owe them, usually using your future earnings. If
                                                                                               the court approves your plan, the court will allow you
                                                                                               to repay your debts, as adjusted by the plan, within 3
                   $200          filing fee                                                    years or 5 years, depending on your income and other
 +                  $75          administrative fee                                            factors.
                   $275      -   total fee
                                                                                               After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                      many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                      not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                        pay include:
 are not paid.
                                                                                                      domestic support obligations,

                                                                                                      most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                                 certain taxes,
             income
                                                                                                      debts for fraud or theft,

                   $235          filing fee                                                           debts for fraud or defalcation while acting in a
 +                  $75          administrative fee                                                   fiduciary capacity,
                   $310          totalfee
                                                                                                      most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                                  certain debts that are not listed in your
 installments over a period of time and to discharge                                                  bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                              certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                         personal injury, and

                                                                                                      certain long-term secured debts.



Notice Required by II    u.s.c. § 342(b) for individuals    FlUng for Bankruptcy (Form 2010)                                                           page 3
Sofiware Copyrighi (c) 1996.2020 Best Case! LI.C sw beatcase corn
                                              .                                                                                            Baat Caae Bankruptcy
           Case 20-22860-GLT                         Doc 15           Filed 11/02/20 Entered 11/02/20 14:13:00                      Desc Main
                                                                     Document     Page 57 of 65

                                                                                                A married couple may file a bankruptcy case
                 Warning: File Your Forms on Time                                               together—called a joint case. If you file a joint case and
                                                                                                each spouse lists the same mailing address on the
  Section 521(a)(1) of the Bankruptcy Code requires that                                        bankruptcy petition, the bankruptcy court generally will
  you promptly file detailed information about your                                             mail you and your spouse one copy of each notice,
  creditors, assets, liabilities, income, expenses and                                          unless you file a statement with the court asking that
  general financial condition. The court may dismiss your                                       each spouse receive separate copies.
  bankruptcy case if you do not file this information within
  the deadlines set by the Bankruptcy Code, the                                                 Understand which services you could receive from
  Bankruptcy Rules, and the local rules of the court.                                           credit counseling agencies

  For more information about the documents and                                                  The law generally requires that you receive a credit
  their deadlines, go to:                                                                       counseling briefing from an approved credit counseling
  http:l/ww.uscourts.govlbkforms1bankruptcy form                                                agency. 11 U.S.C. § 109(h). If you are filing a joint
  s.html#procedure.                                                                             case, both spouses must receive the briefing. With
                                                                                                limited exceptions, you must receive it within the 180
                                                                                                days before you file your bankruptcy petition. This
  Bankruptcy crimes have serious consequences                                                   briefing is usually conducted by telephone or on the
                                                                                                Internet.
          If you knowingly and fraudulently conceal assets
          or make a false oath or statement under penalty                                       In addition, after filing a bankruptcy case, you generally
          of perjury—either orally or in writing—in                                             must complete a financial management instructional
          connection with a bankruptcy case, you may be                                         course before you can receive a discharge. If you are
          fined, imprisoned, or both.                                                           filing a joint case, both spouses must complete the
                                                                                                course.
         All information you supply in connection with a
         bankruptcy case is subject to examination by the                                       You can obtain the list of agencies approved to provide
         Attorney General acting through the Office of the                                      both the briefing and the instructional course from:
         U.S. Trustee, the Office of the U.S. Attorney, and                                     http://justice.gov/usUeo/hapcpa/ccde/cc approved. html
         other offices and employees of the U.S.
         Department of Justice.
                                                                                                In Alabama and North Carolina, go to:
  Make sure the court has your mailing address                                                  http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                                Ban kru ptcyResou rces/Approved Credit
 The bankruptcy court sends notices to the mailing                                              AndDebtCounselors.aspx.
 address you list on Voluntaiy Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                           If you do not have access to a computer, the clerk of
 that you receive information about your case,                                                  the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                        the list.
 of any changes in your address.




Notice Required by 11     u.s.c. §   342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyr’ghl (ci 1 996-2020 Best Case. LLC wvnY bostcose cam
                                               -
                                                                                                                                           Best Case Bankruptcy
            Case 20-22860-GLT                                        Doc 15     Filed 11/02/20 Entered 11/02/20 14:13:00                   Desc Main
                                                                               Document     Page 58 of 65

                                                                    IN THE LNITED STATES BANKRLPTCY COURT
                                                                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

   In Re:                                                                                                 Bankruptcy No. 20-22860
                Rajeev Sharma
                Vishnu Sharma
                                                                                                          Chapter 7

                                                                                     Debtor

                Rajeev Sharma
                Vishnu Sharma
                                                                                                          Related to Document No.
  M ovant


                                                             V.


  No Respondent



                                                               NOTICE REGARDING FILING OF MAILING MATRIX

               In accordance with Local Bankruptcy Rule 1007- (e) I,                                 Robert C Lampi I 9BD9   ,   counsel for the debtor(s) in the
 above-captioned case, hereby certify that the following list of creditors’ names and addresses was uploaded through the
 creditor maintenance option in CM/ECF to the above-captioned case.




                                                                                By’: IsI Robert C Lampi
                                                                                     Signature
                                                                                    Roberto Lampl 19809
                                                                                    Typed Name
                                                                                    Benedum Trees Building
                                                                                    223 Fourth Avenue, 4th Floor
                                                                                    Pittsburgh, PA 15222
                                                                                    Address
                                                                                    412-392-0330 Fax:412-392-0335
                                                                                    Phone No.
                                                                                    19509 PA
                                                                                    List Bar I.D. and State of Admission




PAWB Local Form 29(07/13)
Sofcs’arc C’’pydIi   (C)   I 09(,.2020 He,, Case C IC   -   www bestcasc ,,m                                                                   Scat Case Ianknapicy
              Case 20-22860-GLT                     Doc 15           Filed 11/02/20 Entered 11/02/20 14:13:00                          Desc Main
                                                                    Document     Page 59 of 65
82030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                Western District of Pennsylvania
                  Rajeev Sharma
     In re        Vishnu Sharma                                                                                    Case No.     20-22860
                                                                                   Debtor(s)                       Chapter      7

                             DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
             Pursuant to II U.S.C. 329(a) and Fed, Bankr. P.2016W),! certify that lam the attorney for the above named debtor(s) and Ihat
             compensation paid tome within one year before the filing of the petition in bankruptcy, or agreed to be paid to me. for services rendered or to
             be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case isas follows:
                  For legal services, I ltave agreed to accept                                                 S                  6000.00
                  Prior to the filing of this statement I have received                        —               S                  6,000.00
                  Balance Due,_________________________________________________________                        S                       0.00

2.       The source of the compensation paid tome was:
                  • Debtor           C    Other (specif):

3.       The source of compensation lobe paid tome is:
                  • Debtor           C    Other (specify):

4.           •   I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

             C I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
               copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.           In return for the above-disclosed fee. I have agreed to render legal service for all aspects of the bankruptcy case, including:

         a.      Analysis of the debtor’s financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
         b.      Preparation and filing of any petition! schedules, statement of affairs and plan which maybe required;
         c.      Representation of the debtor at the meeting of’creditors and confirmation hearing, and any adjourned hearings thereof’;
         d.      Representation of the debtor in adversary proceedings and other contested bankruptcy matters:
         e.       Other provisions as neededi
                      Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                      reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to II USC
                      522(f)(2)(A) for avoidance of liens on household goods.

6.       By agreement with the debtor(s). the above-disclosed fee does not include the following service:
                 Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
                 any other adversary proceeding.
                                                                          CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

        November 2, 2020                                                          1sf RobertO Lampl
        Date                                                                      RobertO Lampl 19809
                                                                                  Signature off tton:ev
                                                                                  RobertO Lampl Law Office
                                                                                  Benedum Trees Building
                                                                                  223 Fourth Avenue, 4th Floor
                                                                                  Pittsburgh, PA 15222
                                                                                  412-392-0330 Fax: 412-392-0335
                                                                                  rlampl@lampllaw.com
                                                                                  I’come of last’ Jir,n




Software Copyright (c) 1996-2020 Best Case, LLC www bestcase corn
                                              .                                                                                                Best Case Bankruptcy
         Case 20-22860-GLT                          Doc 15           Filed 11/02/20 Entered 11/02/20 14:13:00          Desc Main
                                                                    Document     Page 60 of 65




                                                              United States Bankruptcy Court
                                                                    Western District of Pennsylvania
             Rajeev Sharma
   nrc       Vishnu Sharma                                                                             Case No.   20-22860
                                                                                   Debtor(s)           Chapter    7



                                              VERIFICATION OF CREDITOR MATRIX


The above-named Debtors hereby veri. that the attached list of creditors is true and correct to the best of their knowledge.



 Date:      November 2, 2020                                            1sf Rajeev Sharma
                                                                        Rajeev Sharma
                                                                        Signature of Debtor

 Date:      November 2, 2020                                            1sf Vishnu Sharma
                                                                        Vishnu Sharma
                                                                        Signature of Debtor




Software Copyright (c) 1996-2020 Deaf Case, LIC •wv bestoaso corn                                                            Beat Case Bankruptcy
Case 20-22860-GLT   Doc 15    Filed 11/02/20 Entered 11/02/20 14:13:00   Desc Main
                             Document     Page 61 of 65



                     American Express
                     P0 Box 1270
                     Newark, NJ 07101

                     Ascentium Capital
                     23970 Hwy 59 N
                     Kingwood, TX 77339

                     Barclays   AAdvantage Aviator
                                  —




                     P.O. Box 13337
                     Philadelphia, PA 19101

                     Barclays   Aviator Mastercard
                                  —




                     P.O. Box 13337
                     Philadelphia, PA 19101

                     Barclays   Wyndham Rewards
                                  —




                     P.O. Box 13337
                     Philadelphia, PA 19101

                     Barclays   Wyndham Visa
                                  —




                     P.O. Box 13337
                     Philadelphia, PA 19101

                     BB&T
                     PD Box 580048
                     Charlotte, NC 28258

                     BB & T
                     P0 Box 580050
                     Charlotte, NC 28258

                     BB&T Commercial Equip. Capital/
                     Susquehanna Fin.
                     Attn: Accounts Receivable Dept.
                     PD Box. 396534
                     Charlotte, NC 28289—6534

                     Beneficial Equipment Finance
                     Accounts Receivable
                     P.O. Box 7350
                     Philadelphia, PA 19101

                     Broadway Advance Funding
                     39 Broadway
                     Suite 930
                     New York, NY 10006

                     Bryn Mawr Trust   Royal Bank
                                          —




                     P.O. Box 692
                     Bryn Mawr, PA 19010

                     Chase Marriott Visa
                     PD Box 1423
                     Charlotte, NC 28201
Case 20-22860-GLT   Doc 15    Filed 11/02/20 Entered 11/02/20 14:13:00   Desc Main
                             Document     Page 62 of 65


                     T’T      fl—
                     L!i      arOb
                     PC Box 9001037
                     Louisville, KY 40290

                     Citi Mastercard
                     P0 Box 9001104
                     Louisville, KY 40290

                     Dell Financial Services
                     Payment Processing Center
                     P.O. Box 5292
                     Carol Stream, IL 60197—5292

                     Direct Capital
                     155 Commerce Way
                     Portsmouth, NH 03801

                     Enterprise Bank
                     4091 Mt. Royal Blvd
                     Allison Park, PA 15101

                     Green Note Capital
                     C/c Berkovitch & Bouskila, PLLC
                     80 Broad Street Suite 3303
                     New York, NY 10004

                     Hewlett Packard
                     C/c Allen, Maxwell & Silver
                     190 Sylvan Avenue
                     Englewood Cliffs, NJ 07632

                     Huntington Technology Finance
                     2285 Franklin Road
                     Bloomfield Hills, MI 48302

                     Itria Ventures, LLC
                     One Penn Plaza, Suite 4530
                     New York, NY 10119

                     Key Equipment Finance
                     PD Box 74713
                     Cleveland, OH 44194

                     Leaf Capital Funding
                     PD Box 742647
                     Cincinnati, OH 45274—2647

                     Onceck Capital
                     C/O Federated Law Group, PILC
                     887 Donald Ross Rd.
                     Juno Beach, FL 3340$

                     SECt.) Visa
                     PD Box 4521
                     Carol Stream,       IL 60197
Case 20-22860-GLT   Doc 15    Filed 11/02/20 Entered 11/02/20 14:13:00   Desc Main
                             Document     Page 63 of 65


                     Select Finding/Financial Pacific
                     3455 5.344th Way
                     Suite 300
                     Auburn, WA 98001

                     SunTrust Bank
                     P.O. Box 79041
                     Baltimore, MD 21279

                     Synchrony Bank
                     PD Box 960061
                     Orlando, FL 32896

                     Synchrony Bank   Lowes
                                          -




                     P.O. Box 530914
                     Atlanta, GA 30353

                     Synchrony Bank   lowes
                                          —




                     P.O. Box 530914
                     Atlanta, GA 30353—5022

                     US Bank Equipment Finance
                     A Division of US Bank National Assoc.
                     P0 Box 790448
                     Saint Louis, MO 63179—0448

                     VideoMining Corporation
                     403 S Allen St
                     Suite 101
                     State College, PA 16801

                     Wells Fargo
                     PD Box 51174
                     Los Angeles,      CA 90051

                     White Oak Business Capital
                     7351 Wisconsin Avenue
                     Suite 600W
                     Bethesda, MD 20814
Case 20-22860-GLT   Doc 15    Filed 11/02/20 Entered 11/02/20 14:13:00   Desc Main
                             Document     Page 64 of 65



                         EMPLOYEE INCOME RECORD
Case 20-22860-GLT                      Doc 15            Filed 11/02/20 Entered 11/02/20 14:13:00                                 Desc Main
                                                        Document     Page 65 of 65




                Rajeev Shamu
                2391 Shagbark Court
                Stale College. PA 16S03


           Direct Dtpocn



 Employee Pay Stub                     Check rejriter                                 Pay Period’ D0I.’20W C902D2O
                                                                                                            -              Pay Date’ 033C1202C

 Employ..                                                                             5Th
 Rajev S3,anna. 236’ Shagta* Can, Size Cdeçe, PA 16803



 Eaning.andHoun                  Q(y         Rate         Cstent      flO Amount         ccl Deposit                                                Amount
 Sa-y                         its CO                    II 631 92       R0.26310
 Holiday                        8.00                       559-li        2.20860
                                                                                      PlO                            Accrued         Used          Avaibble
                              17800                     l2.fC3         I 72,500 00
                                                                                      Canent                            1333          003             25333
 Oeckjctons From Cents                                    C.srefIt    YTO Amount      ‘iTO                              13.33
 Dental (1:5)                                               40 2           -541.09
 Heatd, (125)                                              -8$5 75            I 75    Bereavement                    Acawd            Used         Anitable
 c,o, (125)                                                  -8 12          -73DB     Current                           0.00                          40.00
                                                           -653-96                    ‘iTO
 Tans                                                     Ctnent      ITO Amount      Non-taxable Company ‘titus                  Ctrent         ITO Amount
 Medicare ErTiPoyee Al Thu                                     0-00            0.00   Repaiable Heathcure                        1.607 3           Ii 171,82
 Loc                                                       -271,33       -2.441.95
 LST                                                          -452           -4453    Memo
 Federal Witht’cldln                                     -1.342.00      -10.851.68
                                                                                      Direct Deposit
 Soci Security Esrpbye.                                    -715,95       -6.442.67
 Medicre Eniployee                                         -167,41       -1,506.75
 PA -Wimrcldin9                                            -354 48       -3, 190.15
 PA -UnempbynientEmplzyee                                     -7.50          $7.50
                                                         -2,963.05      -24.545.94

 Net Pay                                                 8,68256         75,36825




 VtOEOIMta1O CORPORATION. 403 SOUTH AI±EN SThSST. SUFFE lOt. PA 12801
